      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 1 of 61




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF'NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                            Plaintiff,
                                                                                    05 Civ.5231 (RJS)
                                     v
                                                                                           ECF CASE
 AMERINDO INVESTMENT ADVISORS INC.,
 AMERINDO INVESTMENT ADVISORS, INC.,
 AMERINDO ADVISORS UK LIMITED,
 AMERINDO MANAGEMENT INC.,
 AMERIhIDO TECHNOLOGY GROWTH FUhID, INC.,
 AMERII\DO TECHNOLOGY GROWTH FUND II,INC.,
 TECHNO RAQUIA, S.A.,
 ALBERTO W. VILAR, and
 GARY ALAN TANAKA,
                                            Defendants.


    cBtz AccouNTING, TAX & ADVISORY OF NEW YORK, LLC AI\D CB'IZ
ACCOUNTTNG TAX & ADVTSORY OF SAN DrEGO, LLC, AS FINANCTAL ADVISOR
   TO THE RECEMR OF AMERINDO INVESTMENT ADVISORS INC. et al.o
   FIFTH INTERIM AND FINAL APPLICATION F'OR COMPENSATION AND
                   REIMBURSEMENT OF EXPENSES


          CBIZ Accounting Tax&Advisory ofNew York LLC ("CBIZ NY") andCBlZ Accounting

Tax   &   Advisory of San Diego LLC C'gBIzuD", collectively *CBIZ" or                            "@SIIgnl"        or

"Financial Advisor"), the Court approved financial advisor to the Receiver in the above-captioned

case, hereby submits this    Fifth Interim and Final Application (the "Application") for compensation

for services rendered in the amount of $161124.501 and reimbursement of expenses in the amount

of $0.00 for the period December 1,2017 through September 13, 2018 (the "Compensation

Period"), and respectfully states as follows:




I The fees are discounted pursuant to the Court
                                                 approved Consultant Agreement, in which   CBIZ has agreed to a
voluntary reduction of 30Yo on all fees associated with the work performed.
             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 2 of 61



                               SUMMARY OF CBIZ INTERIM APPLICATIONS

    Fee                                                Order                                           Awarded Fees
 Application      Total Fees     Total Expenses       Granting         Awarded      Awarded            and Expenses       Balance
                  Requested        Requested          Fees and          Fees        Expenses           Allowed to be     Outstanding
 Filing Date                                          Expenses                                             Paid
 First Interim                                         8/4/2014

  7/11/2014      $ 139,915.05    $        124.83           [458]   $ 139,915.05     $   124.83     $       140,039.88    $             -

    [448]                                               
   Second
                                                      7/14/2015
   Interim
  6/4/2015         146,066.20              17.61           [547]       146,066.20        17.61              146,083.81                 -

    [537]                                               
    Third
                                                      12/6/2016
   Interim
  9/23/2016        190,200.50                     -        [639]       190,200.50              -            190,200.22                 -

    [631]                                               
   Fourth
                                                      7/23/2018
   Interim
  2/6/2018         226,656.15                     -        [703]       226,656.15              -            226,656.15                 -

    [697]                                               
     Fifth
  Interim &                                                N/A
    Final
                    16,124.50                     -                          N/A          N/A                     N/A        16,124.50
 __/__/2018                                                [N/A]

     [--]                                               
    Total        $ 718,962.40    $        142.44                   $ 702,837.90     $   142.44     $      702,962.73     $   16,124.50




                                       PROCEDURAL BACKGROUND

            1.      On October 17, 2012, the Court entered an order appointing the Receiver and

empowered him “to investigate and determine the value of investor assets that have been seized or

frozen pursuant to the forfeiture order in the [related] criminal case, to consider what actions can

and should be taken to avoid dissipation of those assets, and to submit a report to the Court

regarding his findings and recommendations. Upon receiving his report, the Court will determine

whether Mr. Gazes should be empowered to take broader action, such as managing the assets and

beginning a claims process for investors.”


                                                                   2
        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 3 of 61




           2.       On March 14,2013, the Court entered an order in the related criminal case, United

States of America v. Alberto tTilliam Vilar and Gary Tanaka, 53 05 Cr. 621 (RIS), modifring its

previously entered Post-Conviction Restraining Order to authorize the withdrawal of $50,000.00

from a restrained account to provide for the Receiver's compensation (the o'Compensation Order").

           3.       On May 30, 2013, the Receiver filed his Initial Report and Recommendations

("R&R").

           4.       On June 20, 2013, the Court signed two orders (together, the "Claims and

Distribution Orders") adopting the R&R and directing the Receiver to "begin the process of

establishing a distribution fund and a claims and interim distribution procedure" as set forth in the

R&R.

           5.       On July 19,2013, the Receiver filed his First Status Report which Report was "so

ordered" by the Court on July 30,2013. Among other things, the Report established (a) August 6,

2013 as the deadline for the Receiver to publish notice of the proof of claims Bar Date in the

Financial Times and (b) September 20,2013 as the Bar Date to file proofs of claim.2

           6.       On September 30, 2013, the Court ordered that all objections to filed proofs of

claim be submitted by November 8, 2013.

           7.       On October 2,2013, the Court entered an order authorizing the Receiver to retain

CBIZ Accounting and Tax Advisory of New York LLC andCBIZ Accounting and Tax Advisory

of San Diego LLC (togeth er "W")               as   financial advisor, nunc pro tunc to July I l, 2013 .

           8.       On October 4,2013,the Receiver filed his Second Status Report along with claims

register setting forth a list of all proofs of claim received prior to the expiration of the Bar Date.

The Second Status Report was "so ordered" by the Court on October 28,2013.




2   Capitalizedterms not defined herein shall have the meanings accorded such terms in the R&R and./or First Status
Report.
                                                           J
      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 4 of 61




          9.    On February 8,2014, the Receiver moved the Court for an order (a) Fixing Investor

Claims and (b) Authorizing the Receiver to Make an Interim Distribution (the "Distribution

Motion").

          10.   On February 24,2014, the Receiver filed an amended motion for an order (a) Fixing

Investor Claims and (b) Authorizing the Receiver to Make an Interim Distribution (the "Amended

Distribution Motion").

          11.   On April 18,2014, the Receiver filed an affidavit which, among other things,

further revised the amounts of his proposed first interim distribution as set forth in the Amended

Distribution Motion.

          12.   On May 6,2014 the Court entered a memorandum and order (the "Mgy_6th_Qrdgl")

which, inter alia, ordered that the Receiver may issue the first interim distribution per the Revised

Interim Distribution Schedule after having received an affidavit from each claimant swearing to

the accuracy of the claim.

          13.   In accordance with the May 6th Order, the Receiver requested and received from

each investor claimant the required affidavit. Thereafter, between May 30, 2014 andJune 18, 2014,

the Receiver completed the First Interim Distribution by disbursing the aggregate amount of

$18,718,060.86 ("First Interim    Dis          ")   as well as the aggregate sum    of   $206,047.81

representing payment     for bank custodial fees, JPMorgan legal fees and      expenses, and other

expenses related   to the Receivership. Following the First Interim Distribution, the aggregate

unpaid balance of allowed investor claims is $30,952,721.91 or 62Yo of the aggregate allowed

claims.

          14.   On July 29,2014, the Receiver filed his Third Status Report wherein the Receiver

advised the Court of seven (7) additional investor claims (the "AddiIiq44le.lAim!"), with aggregate

amount of the Additional Claims, as submitted, of $3,030,295.26, that were not included in the

First Interim Distribution.
                                                    4
     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 5 of 61




       15.        On October    17   , 2014, the Court entered an order that for purposes for the second

interim distribution, the seven (7) additional claims would be allowed in the aggregate amount of

$2,873,768.87.

       16.        On October 31,2014, the Receiver filed a motion for an order Authorizing and

Directing a Second Interim Distribution (the "Second Distribution Motion") to holders of allowed

investor claims in the aggregate amount of $13,300,562.64.           If   approved, the holders of allowed

investor claims   will   have been paid    6l% of their respective allowed claims.

       17.        On November 24,2014, the Receiver filed an Omnibus Reply to the various filed

objections to the Receiver's Second Distribution Motion.

       18.        On December 31, 2074,the Court entered an order approving and authorizing the

Receiver to issue the second interim distribution per the Second Interim Distribution Schedule.

       19.        Thereafter,   in    January 2015, the Receiver completed the Second Interim

Distribution   by    disbursing      the   aggregate amount     of   $13,300,562.64 ("Second Interim

Distribution"). Following the Second Interim Distribution, the aggregate unpaid balance of

allowed investor claims is $20,465,928.14, or approximately 3gYoofthe aggregate allowed claims.

       20.        On October 9, 2015, the Court granted the Receiver's request to authorize             an

emergency interim distribution          of $18,889.31 in connection with the allowed investor        claim

Graciela Lecube Chav ez.

       21.        On May 20,2016, the Court entered an order, to the Receiver's motion filed on

January 27,2016, approving and authorizing the Receiver's third interim distribution (the "Third

Interim Distribution"). The May 20th order also included for the allowance of a revised claim

(Ana Acevedo's allowed claim was increased from $160,000.00 to $905,319.20) and a new claim

(Jenny Zanzuri's claim was allowed in the amount of $1,174,596.99). Following remittance of the

Third Interim Distribution, the aggregate amount of the allowed principal amount of the Investor

Claims of $54,404,467 .83 had been paid in full.
                                                       5
     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 6 of 61




       22.      On January 30,2017, the Receiver filed a motion to request approval to issue a       4th


interim distribution and presented 3 distribution scenarios showing interest calculations using the

Federal Underpayment Rate, Federal Post-Judgment Rate and inflation rate. On July 74,2017,the

Court entered an order approving the Receiver's fourth interim and final distribution (the "Fourth

and Final Distribution") using the inflation adjustment distribution calculation aggregating

$l3,S49,639.2T.lnSeptember20lT,theReceivercompletedthecourtapprovedFourthandFinal

Distribution.

                                           CASE STATUS

       23.      As of August 31, 2018, the cash balance on deposit in the receivership accounts

was $12,700,219. To date the Receiver has distributed the sum of $54,404,467.83 (the "Asgresate

Allowed Investor Claims") as well as an additional $13.8 million of Inflation Adjustment

Distributions as approved by the court.

       24.      The receivership assets cumently consist of the following

                  i. All cash in the estimated aggregate amount of $12.7 million held at JP
                         Morgan as of August 31, 2018;
                 ii.     Below is a listing of significant recoveries and transfers that occurred during
                         this Compensation Period, that are already included in the $12.7 million
                         held at JP Morgan:
                             a.   On January 29,2018, the Receiver received a wire transfer in the
                                  amount of $850,983.09 from Morgan Stanley & Co. International
                                  PLC. representing funds held in a United Kingdom account in the
                                  name of Amerindo Advisors (UK) Limited alc Amerindo
                                  Technology Growth Fund II, Inc.
       25       Copies   of the most recent J.P. Morgan Account Statements are attached to this

Application.




                                                    6
      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 7 of 61




             CERTIFICATION PURSUANT TO SEC BILLING INSTRUCTIONS

         26.     To the best of the Consultant's knowledge, all requested fees and expenses are true
and accurate and comply with the SEC Receivership             Billing Instructions3.


         27.     The requested fees are based on the following fee schedule:


           Initial   Name            Title                      Rate          Time         Amount
            BR Brian Ryniker    Managing Director $               665.00         5.6       $    3,724.00
            GS Gennady Spivak Manager             $               395.00        48.6           19,197.00
            PD Patrick Donnelly Associate         $               285.00         0.4              l14.00
                                                                                54.6            23,035.00
                                       Voluntary Reduction of 30"/oa                           (6,910.50)
                                                                                54.6       $   16,124.50



         28.     Applicant respectfully submits that the requested fees are very reasonable given the

deep hourly fee discounts. Applicant further respectfully submits that the services rendered were

necessary and appropriate, and commensurate with the skill and experience required for such services.

Applicant respectfully refers the SEC and the Court to the time records attached hereto            as   Exhibit   "A"

for a detail account ofsuch services.


               SUMMARY OF SERVICES RENDERED BY THE CONSTJLTANT
                      DI]RING THE COMPENSATION PERIOD

         29.      CBIZhas maintained contemporaneous records of the day-to-day services and the

time expended for such services for which compensation is sought herein, which records                            are

maintained in the ordinary course of CBIZ's business and are annexed hereto as Exhibit                      "A". A
summary of services rendered by project category are set forth in paragraphs "30" throughu3l"

below. The time records detail the services rendered. This summary is not intended to incorporate

each and every activity but rather summarize those activities.



3
  CBIZ has provided the SEC with a copy of the instant Interim Application and attachments as required under the
SEC Billing Instructions.
a
  The fees are discounted pursuant to the Court approved Consultant Agreement, in which CBIZ has agreed to a
voluntary reduction of 30%o on all fees associated with the work performed.
                                                        7
     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 8 of 61




       30.      Asset Analysis and Recovery

       During the Compensation Period, CBIZ continued to assist the Receiver in maintaining

updated records of estate assets and assist in the wind-down of the case     for final distribution of

remaining assets of the estate, including preparation of schedules noting various asset sales and

collections   of securities held by entities in the Receivership and various final distribution
scenarios. CBIZ prepared updated analyses and schedules for the Receiver's status updates to the

Court, including remaining asset recoveries, additional asset findings, private and public security

holdings and estimated values, and other potential Receivership property held by various local and

governmental agencies. In addition, CBIZ assisted the Receiver in researching the marketability

of remaining non-cash assets of the estate for additional potential recoveries.

       31.      Claims Administration and Objections

       During the Compensation Period, CBIZ prepared for and participated in meetings and

teleconferences with the Receiver to discuss and review the status of the remaining investor claims

and analyses. CBIZ prepared various distribution scenarios and calculations              of   potential

subsequent distributions   to discuss with the Receiver and the SEC. CBIZ also           assisted the

Receiver on handling the returned and reissued Fourth Interim Distributions for certain returned

payments. In order to analyze the remaining assets and evaluate potential distribution schemes for

the remaining funds held by the Receiver, CBIZ prepared wind-down analyses to evaluate the use

ofthe remaining assets ofthe Receivership. CBIZ also prepared reconciliations ofthe distributions

to the bank statements, reviewed and updated the Receiver on outstanding administrative fees in

the case and provided analyses for non-investor claims.




                                          CONCLUSION

       32.      CBIZ makes this fifth interim and final application for allowance of fees in the total

amount of $16,124.50 which it deems to be fair and reasonable, and submits that all professional
                                                  8
     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 9 of 61




services   for which fees are sought were necessary in performing its fiduciary obligations in

connection with this matter

       33.      Reimbursement of expenses: CBIZ has disbursed sums for actual and necessary

expenses in the rendition of professional services in this case, and requests that   it be reimbursed

for out-of-pocket expenses aggregating $0.00, listed in Exhibit B.

       34.      Wherefore, CBIZ respectfully submits this request          for   compensation and

reimbursement of expenses is reasonable and that all services rendered on which this request is

based have been consistent with and   in furtherance of the services as set forth in the Consultant

Agreement and retention order of the Court. CBIZ respectfully requests this Court to approve

payment ofthe fees in the sum of $16,124.50 plus reimbursement of expenses in the sum of $0.00.




New York, New York
September 29 ,2018
                                               ,E*
                                          Brian Ryniker, CPA
                                          Managing Director
                                          CBIZ Accounting, Tax & Advisory of New York, LLC
                                          1065 Avenue of the Americas
                                          New York, NY 10018
                                          (2r2) 790-s899
                                          bryniker@cbiz.com




                                                 9
  Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 10 of 61

                                                                                                       Exhibit A-1


                               Amerindo Investment Advisors, Inc. et. al.
                                      Professional Time Summary
                             December 1,2017 through September 13,2018


Initial             Name                        Title                 Rate         Time           Amount
 BR       Brian Ryniker            Managing Director              $   665.00           5.6 S       3,724.00
 GS       Gennady Spivak           Manager                        $   395.00        48.6   $      19,197.00
 PD       Patrick Donnelly         Associate                      $   285.00           0.4 $         114.00
                                                                                   @
                                                  Voluntary Reduction of    30%o                   (6,910.50)

                                                                                       54.6   $   16,124.50
         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 11 of 61

                                                                                                                      Exhibit A-2
                                         Amerindo Investment Advisors, Inc. et. al.
                                  Employee Time Detail Summary by Category & Individual
                                       December   l,   2017 through September 13, 2018




               Proiect Catesory             Name                                             Time              Fees
Asset Analysis and Recovery                 Gennady Spivak                                          18.8         7,426.00
                                            Patrick Donnelly                                         0.4              114.00
                                                                                                                 7

Claims                                      Brian Ryniker                                            5.6   $     3,724.00
                                            Gennadv Soivak                                          29.8        I1.771.00
Claims Total                                                                                        35.4   $    15.495.00


                                                                                                    54.6   $    23,035.00




                                                                             Voluntary Reduction of 30Yo        (6,910.s0)

                                                                                                    54.6   $    16,124.50
                   Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 12 of 61

                                                                                                                                                                                                             Exhibit A-3



                                                                Anrerindo Invcshent Advisors, lnc. ct. al.
                                                                         Emplo]le Timc Dcbil
                                                              Dccembcr 1,201? lhrough Seprember l3,20lE




   Date                                           Initial                                                       ofWork Performed                                                   Rat€     Tine             F€es


          1'l                                                                   rvith                          lssues                                                         $    665.00      0.4       $      266.00
 ll22l20l8      Asset             dd
                                                                                          list ofcollections md disbuNcmcna in 2017                                           $    395.00          0.8   $      316.00
          8     Assct                                                                                                2011                                                          39i
  l/2912018     AssctAnalysisandRecovert-          CS       Rcvic\sofbankaccountactivit)  for2ol8forron-cashassetsales                                                        $ 395.00             0.3   $      118.50
  l/30/2018     AssctAnalysisddRecovery            GS       AssistRcceiverinrccoveryofremainingasseb                                                                          $ 395.00             0.5 $        197.50
  l/Jll2018     AssetAnal]-sismdRecovery           GS       AssistRcceiverincollcctionofnon-cashaccountholdings                                                               $ 395.00             0.7 $        276.50
  )t2'l2}l8     Assct Anallsis.nd Recovcn          CS       Ah
  2/21l201E     AssetAnallsisandRecovcry"          GS       AssistReceiverinrecoveryofrcnrainingnon-crohu*ts                                                                  $    395.00          0.8 $        316.00
]/22!!201:      AssetAnah-sisandRecowry            GS       Upda&sbbmcnEofqctivillul4ry!9tlilE4qCqoqlq94,                                                                     $    395.00          l.l $        434.50
  3/6/2018                Clainrs                  GS       Revicrv ofretumed palmcnts md rcscilch updated nailing address for rc-disribution                                 $    395.00          0.6 $        237.00
   3l7l2}l8               Clainrs                  CS       Rcvisr md rmq          Olofson accounl rctrievcd bl thc Reccivcr                                                  $    3q5.00          0.6 $        237.00
                                                                                                                             ;
 3^2/2018                  CIains                  GS                for call   $itr


                                                            rcmaining trsea md holdings
                                                            Updaicealtsisrc:rctumcddistributionpalmenbforresenes                                                              $ 395.00             0.9 $        355.50
                                                            Emailcotrcspondenceonretumed4thinterinrdistributionpal'ments                                                      $ 395.00             0.6 $        237.00
                                                   BR
 3tt4/2014                Claims                   BR       Discuss final disbibution schcme
                AssetAnalrsis dd Recoven,                            consolidared schcdule ofremaining              sseb md holdings dd shtus ofeach                          $    395.00          1.9 $        750.50
 3/l i/2018               Claims                                     sbtus of retumed dist.ibutions follox                sith   Receiver and additional              to   blc S   395 00          0.8   $      3    16.00


 3/t6/20t8                 Claims                           Call Nith Reccivcr to discuss rctumed 4th int€rim distributions                  dd   updatc   ofremaining        $                    0.3$         I


                                                            Additional cmail
                Assct Anahsis     md Rccoves       GS       Updatcconsolidatcdschcduleofrcmainingassebandholdings\rithadditionalaccount/sset                                  $    395.00          0.8 $        3    16.00
                                                            dehils
                                                                   final distribution    r!ith      scenarioS                                                                 $    3S5.00          1.7   $      671.50
 3/20/2018                 Claims
                                                   BR       Revies md conmcnton 4th disfibution schemo                                                                        $    665.00          0.7   $      465 50

 3/2112018                 Ctui..

                                                                                             to
                                                                   call with bmk        ud   investor re:              distribution                                           $    395.00          0.2   $          79.00
                                                                                                                                                                                                                465 50



 3/26t2018                 Clainrs                          Rcvi$\ ild comment on                      ofnon-investor claims to evaluate claim                                $    395.00          1.2   $      474.00

 3/28/2018                 Claims                           Discussion    sith Rccciver      ro:
        t8                                                                                                    re: final distribution                                          $    665.00          0.5 $        332.50
 4tst20l8                  Claims                  CS                                                                                                                                                           434 50
                                                   GS       Discussions      sith   Receiver re: final   disfibufion                    md                                    $    395.00          0.6 $        237.00


 412412018                 Claims                  CS       Emails{iththcReceiverddbankreprescnhtivere:nrissingre-distributionsforretumed                                     $ 395.00             0.5   $      197.50


                                                                                                                                                                                                                5q2.50
                                                            potential distributions to rcmaining creditors md claimilb.
                                                            Email corrcspondence re: reissu€d pal,mcnb md reconcilc banking activiN to                        disbibutions $ 395.00                0.2 $            79.00


 5/ll20l8                  Chims                   AS       Updatcstodistnbutron iiiissccnrios                                                                                $    395.00          1.1   $      434.50
 5/2/2018                  Claims                  GS       Revic$ shtus                           rucoveries and           on re-issued distribution                         $    395.00          09    $      355.50
 5/7/20t8                  Claims                  GS       Call rvith
 5/li/2018      Asset Anallsis md Recovcry         GS       Rcsearch sbtus ofremaining handful pobntial sccurities held in the nanle                       olthe              $    395.00          0.9   $      355.50
 5/9l2OlA                  Clains                  cs       Phone call   \
                                                                         ith bmk re: retumcd distribltions                                                                    $    395.00          0.3 $        I 18.50
 5/10/2018      AssetAnalvsisandRecovcn            GS       Additional rcsedch sbhs ofremaining hmdful potential securities held in the nmre ofthe                            $    395.00          0.8 $        316.00
                                                            Receivcmhip
 5/14/2018      Assct Anall sis   ed Rccove{       CS       Discussions Nidr banking rcprcsentiatives rc: liquidation ofrcmaining non{ash                          holdings $      395.00          0.4   $      158.00
                                                            Research re:                      of             non{ash asscts in the                                            $    395.00          0.8   $      3    t6.00

                                                            RcvicNddcommcntontheamcndcdandrevisedrestitutiondocumenhtion,supportmd                                            $    395.00          l.E   $      7l 1.00

 5/24/2018      Assct                                       Rcview   ud conment          on availablc                                         6sct holdings to
 5/25120t8                 CIaims                                                                                                                                                                               434 50
                Assct Anallsis md Rccovcr]         GS       Discussion rvith Receiver rc: availablc rgcords ofremnant                 ssct holdings to liquidatc              $    395.00          0.3 $            I 18.50


5/2912018       Asset                                       Reconcile bmk account                    to palmcnb      md rccgipts sc arc atlarc ofto closc casc                $    395.00
5/3112018       Asset             and              GS                                                                                                                                                           355 50
 6/ll20lE       Asset Anahsrs     md Rccovcrf      GS       Discussoalvsisofoubhdingopcmtinge\pcnscs\yiththcRcceivermdhorvtohandlc                                            $    395.00          0.3   $          I I8.50
 6/412018       AssctAnahsis      ed    Recoven    GS       Updates rvith Rcccivcr on rcmaining asseb to bc liquidated                 ild   discussions \\'ith bank   rr:    $    395.00          02    $           79.00


 6t5/)018       Assrt Analvsis md Rccovcrv         GS       Revie\y potcntial a\ issues re: samo ofremaining securities                                                            395.00          0.5   $          197.50
 6/6t20t8                 Claims                   GS       Follos'up rcvicr' of rcnission claimmb dd net mounts oscd aftcr Rc@iverehip                                       $    395.00          02    $           79.00
                                                            distributions
 6llll20l8      AssctAnahsis      ed    RecovcN    GS       Rcvie$ rcccnt filings rc: case sbtus dd closure to discuss renaining issucs Nilh Rcceiver                         $    395.00          0   9$       355.50
6lt)/)otR                         and              GS       Discussion    rvi$ Rcceivcr rc: casc sbtus updatc md closurc                                                      $    395.00          0.6   $      237.00




                                                                                         I ol2
              Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 13 of 61

                                                                                                                                                            Exhibit A-3



                                                     Amarindo Invesunent Adviso6, Inc. et. al.
                                                             Employee Time Dehil
                                                   De@mber 1,201? thrcugh Sepbmber 13,20lE




  Drte          Proj€ct Category     Initial                                 Explanation of Work Performed                          Rate       Timc         Fces
611312018 AssetAnalysismdRecovery     GS         Re@nciledd@mmentonpot€ntialremainingmountsduetoremissionclaimdtsN                $ 395.00        0.9 $         355.50


                                                                                         ingsecuritiesheldbyreeiverehipudsat-ffi                                    00


7/5/20l8areecountinfomatlonprcvidedbyUsAmmey'sofficebkno\vns:ssn00'9$355Jo

7^7t20la                                         Email               with   courtdd Receiverre: &@unt bals€s Md                   $   395.00
713012018   Ass€t                                Call widr bmk on




                                                                                                                  Voluntary Reduction of 30%                (6,91 0.50)


                                                                                                                                                 54.6   $   16,124.50




                                                                     2or2
 Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 14 of 61

                                                                   Exhibit B - Expenses


                      Amerindo Investment Advisors, Inc. et. al.
                                 Expense Details
                    December 1,2017 through September 13,2018




Work Date                                                Detail      Total
                                                                      $-
Grand Total                                                           $-
                                    Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 15 of 61




                                                                                                                                                                  AMERINDO TECHNOLOGY GROWTH



                                                                                                                                                                  STATEIVIEM PTftOD
                                                                                                                              Month End Closing Method: flFO
                                                                                                                                                                  ArEust   1   - Augsst 31, 2(}18

                                                                          ffitr                                                                                   ACCC{jM NIXUEcR
Whats ln This Statement                                                                                                                                           102{t4EFhFL
Financial Su                                                              000259 - 1 of 5 NSPoBSBF-Z1 000000                                                      tAsrgrATEM&ff            ,r8i1,2018
                                                                          GETSIAI)YSPIVA( TIBAGRA
                                                                          CBIZ MHM LLC                                                                            FOR THE AC@UNT OF
                                                                          CORPORATE RECOVERY SERVCS/MGR                                                           AMERINDO TECHNOLOGV GROWTH
                                                                          5 BRYANT PRKAT 1065 AVE OF                                                              FUND II INC IAN GAZES RECEIVER
Your Messagas
                                                                          AMERICAS                                                                                c/o GAzEs trc
                                                                          NEWYORK NY 1OO18




Your Portfolio at a Glance                                                           Market Value of Your Portfolio
NEI CREDT BAI.AAICE                      10'808,782        aFrr & Money rvkt   Fds                                                          $10,80a.7a2
                                                                                                                                            $10,8C,4.601
T{ET E(U'ITY THIS   PERoI}           $10,808,782
NEr EQUmy LAST   STATEMENT               10,804,601                                  m     Cunentmarketwlue
CHANGE SrilrCE LAST   STATEMEM                 4,]18L                                Ft:   Last statements market \alue

There   ae m Stop Loes'orders or oOFr pendh€ buy
                    fib lor tow *cour*.
or ssll open ordets on




                                                                                              This summary is for informational purposes only. lt is not intended as a tax docunEnt.
                                                                                      sDe     This statement should be retained for your records. See reverse side for important information.
         24it41 01 OlStlolOO25g)1   2444L0!O02002002590L
                                                                                        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 16 of 61




                                                                                                                                                                                                                                                                                               AMERINDO TECHNOLOGY GROWTH
'.- -    2oi'g
        GUIOE TO YOUR STATEMENl                                                                    These estimates are obtain€d from m!ltde sources, which may includeJ.F.               [,{othods oI Con]puting lnterest on Debit Balances:                                              A descflptjor of JPlt4S's factices aDd procedures regarcling zucllm raie
        Your stateme[l may contain the following secUons:                                          il4organ S*urities LLC ("JPlvls'), its affiliates, and outside seNices                lnterest is charged on d day by day basis forany day s,)at there is a netdebit                   S@uities rs avajlable at gt4$Jpgglg.3!j9!!@C9.3!g
                                                                                                                                                                                         balance in you.overall account. The calculation is made on a 3ff)...d3y basis
        Your Portfolio   ala Glance: Retlectsthe net equitv oiyour account at                the   Pricing estimates nray be based orl bids, prices within hB bid offer spread,          at tl'e rste or rates shou/rt on the statffient. lntqest rates may be chang€d                                       PLEASE PFOMPTLY NOTIFY JPfulS
                                                                 atd ily
        close of the statement perioJ, the net equity of your last statement                       closing prices or mahjx methodology that uses data relating to other                  from time to time v/ith fluctuadng money malket rates or for other reasons.                                         IN WR]TING OF ANY I\,IATERIAL

        change since the last statement. Swoep Program Balance repre$nts                           securities lvhose pTices are more ascertainable to produce a hypothetical                                                                                                                                 CHANGES IN YOUB F!NANCIAL
        money market fund shares or bank d€posit balances (as described in the                     price based on th6 estimated yield spread reJadonship bet{een the                     Cusicmer free qedit balances may be used in this fim's business subject                                             CIRCUi.{STANCES        OF INVESTMENT OBJECTIVES.
        prospectus or bank deposit program description) geDarated from the                         securities. Pricilrg estimatesdo not corstitute bids for any securities. Aciual       to the limitalion oi 17CFR S6ction 240.15c3-3 under the Secudties
        "sweep' of available cr€dit balances in your account. Slveep Proqram                       pi@s realizd at sale may be more or less than those shown on your                     Exchange Act of 1934. Ya have the right to receive from us in the course                         Account probdion applios when a SIPc mffibd ftrm fails f nancially
        Balances may be liquidated on your order and the proceedsreturned toyour                   stateme[t Unpricd Direct Pard€ipation P.ogram (DPP) a]d Real Estate                   of normal business operation, upon demand. the deli\,ery of:                                     and ,s unable !o toel jts obligations lo iF *curili6 customers: but
        securities account or remitted to you.                                                     lnvestment (REIT) Securities: DPP and REIT socuriliesare gerrerally ilJiquid          a:              any free credit balances toNhich you tre enttled                                 does not apply to lo$ss frotr fle ris or lall in fto mdket value of
                                                                                                   and the value of the securilt will, gen€raily, bo different frw its purchase          b:                 any fuliy"paid securitjes to     lhich       you are enhtled                  invostm€nts or lo SIPC ioeligiHe a$eb suc-h as fulur66, oplions on
        Market Value oI Your Portfolio: A graph refi€cting the change in the                       paice. Accurate valualjon ifftrmahon is not available. The total cost basis           c:                 sy *oriti6    purchas€d on margin upon full payment of                        futur€, forsign excfiangg tsanaaclions, or any invssffit contracts
        markgt value Cl your account porfiolio fr@ he market value refiect€d on                    for each se@rity positior and the unrsalized gaii/loss are Fovided solely                                any indebtedress to us.                                                       that are not tegislered as securities or depost a€ount balanc6, For
        your lasl statem€rt (Cash and t'.'16€y l,'ltrket Funds, Equites. tulutual                  as a general indicaton oi periomance and should not bo usod for td                                                                                                                     more irformation about SlPc covsage, incJuding ihe SIPC Brochure,
        Funds, Fixed inmme. Other).                                                                purposes or otherwise relicd upon without the assislance of your td                   lf this isa margin account and vr'e maintain a special memorandum accou[t                        visit se-sipc.org ({ollow the link to How SIPC Protects lnvestorsl or
                                                                                                   advisor. With respact to s€curilt positions receiv€d into your account, cost          for yo!, this is a combined statement of your general account ald special                        by calling SIPC at (202) 371- 8300-
        Cssh Flow Analysis: Shovrs your openjng and clGing cash/sv(eep                             basis iniomabofi, il any, has been providsj by you. Cost basis infomation             metrorandum account maintained lor you utEer Section 220.6 oi
                                                                                                                                                                                         Regllalion T issugd by the Board of Govenlors of the F€deral ReseNe
                                                                                                                                                                                                                                                                                          'lhe USA PATPIOT Act reqlires that all financial instiirtions obtain certain
        program balances. cash Flow Analysis roilects the categories of activity.                  relating to securiligs pNitions consisting of more thaf tdenty tax lots
        Opening Balance is fre .redit or debit c4ri€d over from the p.evious                       (purchases and re- investments) is dispJayed in the aggregate as one short            System. The permanent record of this separate account, as requiral by                            identificalion doemenls or other infomaiw in order to cornp{y vr'ith their
        period's closing balarce. Closing balance is he ccmbination of the total                   tem and one long tem ta loi. Further infomation is avaiiable irm your                 Requlaiifr T, is available lot your inspection.                                                  tustmer identjficatjo'r pr@edures. Until you provide the required
        debits and credits for lhe staternent period tetherwith the opening balance.               broi(er. Cost basis inlomatoir has been provided byyou ol by a thid party                                                                                                              infomaton or documgrts, ae may not be able to opm or mainuin an
        A debit baltrce (morey you olve us) is indi€ied by a minus sign in these                   on yNr behali dd nol by JPi4S. Cost basis information relating to your                For Option Accounts. Further informatjon with respect bJ commi$ions                              account or effect aly transactimsfory@.
        sections.                                                                                  mutual funds holdings, regardless of Lhe number of til lots, isdispla/ed in           atd other charges relatql to theexecutjotl oi listedoptions transctions has
                                                                                                   the aggregale as one short tern td lot and one long term td lot. Furth€r              been included on confimations of such transactiols previously furnished                          Asets:
        lncome Summary: Heflets ttre tota, divjdend, intsest ild oths income                       information is available from JPI',{S.                                                to you and such iniomation will be made available to you prompuy upon                            Subiecl to regulatory or other pr*agtesi limitalions, ai' or any pdt of the
        amounls fs the statement periodandyear todate. Any ta\ wj$'rheld, margin                                                                                                         witten tequGt                                                                                    secunties in your a@runtmayhave beff us€d by us irr s4uilles financing
                                                                                                                                                                                                                                                                                          transactions.
        int€rest afd miscollaneors charges are includ€d here if applicable.                        S The origfial mst basis ot this positjon has been adjust€d to rofiect
                                                                                                   amorbzation or accreti@.                                                              Eear€r Bonds: lf any securities held by us for your account aro boarer
        Distribution Summary: Botlects returns on capital, liquidations, ard other                                                                                                       obligabons which have bson issusd since December 31, 1 992 with original                         Nofes:
        income for the statetrerlt perjod and           qrent   year.                              Unless you have elected a different closing methodoJogy, as noted on the              maturjt'€s ol more than one r, v/e agres lhat v/e wll satisfy ihe conditjons                     S   'The transaction d€scribed   is   $bject to fte U-S. ireatury or Agency Debt
                                                                                                   front, or identifi€d a specilic td lot in the trade descdpiioll, all trades are       set forth in subdjvisions(i), (ii) and(iii)of Treasury Regulation Section 1 1 65-                and Agency l,4BS fails cbarge L.ading prac$ce pubishal by TI'.4PG @d
        Retironlont Plan: Reflects the cortribulions receiv*i anddistdbutiohs paid                 cl6ed out under the "FlFCr (First ll1 Fjrst OUT) methodology. For Begulat€d           12 (c) (3) ahd covenant that !r'e $ill comply Wih tre requirements of                            SlFtrrlA at htFs]/vMr'.sifma.arg/erp-cortenUupioadsl20l 7/08/Fails-Charge-
        during his statementperiod as well as for the previousyeil.                                lnveshnent Companies or Dividend Reinvestsnent Plan sales, for which the              Treasury Regulatjon S4tion 1.1 65"1 2(c) (1 ) (iii) concerning the deJivery of                   Tradjng'Practice-2o 6-07-1 3.pdf
                                                                                                                                                                                                                                                                                                                   1                                              and
                                                                                                   average pdce methcd has been chosen, positions are closed out on a FIFO               such bearer obJigations.                                                                         vr ry.si f ma.org/resources€ener allfajls-charg€-tiadirg-praciic4/
        Your Portfolio Altocation: Apie chartdefining your a$et allocatiols iCash                  basis.                                                                                                                                                                                 | - JPIIS re@ives cmpeneton for dir4ljng olstms orders for €quity
        and illsey h,!ar'K6t Funds. Equiii$, t\4utual Funds, Fix€d h1(me, Other).                                                                                                        Financial    StaMet Afinaqd slatffiali of &rtm                           is avalade   fd   y@r   suiti6s. The source and nature of sch @mpqrsation received on fiis
                                                                                                   "third Partv lnformation-                                                             persal      inspectiffi at @roifice,   s   a ccpy   6ill   le   mailed   tcyN upql witten        b'esctjdl, if any, vill be furnish€d to y@ upon vfitten r<uest.
                                                                                                                                                                                                                                                                                          I-1 - Y@ may be eligible fq breakpoint discounts based on the size of your
        Por$olio Value: Reflets a smmary of cash ald money market funds,                           This statement 4onlains (i) infomation obtajned from multiple direct,                 r€quest.
        eqrids, mutualturds, ed fixed inc@e forule statmert period.                                indirect, affiliated, unaffiliated, public ard proprietary data $urcs                                                                                                                  prrchaw. atr$t holdngs or tuture purchases. The sals charge you paid
                                                                                                   (including, but not limited to iderltifying lnformation, narket data, calculat€d      Custody: We       €try you accdnt and act 6 y@t custodan   for lunds alld                        may differ slighuy irom tire PrNpeclus disclos€d rate due to louMing
        Bonds with 60 - Day             llorizs:       Reflects bonds   hat will mature or   are   data, reference data, valuatjons. tatings, coupon and divid€nd tates and              s*unlies,    m€ re@ivedby us. !.hitfl have b*n dep6iieddir*tywlfl us                             Gl@latiss. Please reier to the Prospectus, Statement of Additional
        $tiect   to   ralmptim    v,l   lhln   d'ie   next EDdays.                                 other iundamental data), and (ii) lnformatlorl which is calculated based              or received 6 a r$lt of t-ansctions we  prm*s  fd yNi  a€ant-    Inquiri6                        Infomaion or cmtactyourfinancial advisd for further iniomatjon.
                                                                                                   upon such infomaton (including but not iimited to, market values, Curent              regtrding your Statement may be drected to JP[4S at 3^17-643-9953                                V - A paper copy of the offsiirg docufrent relatjng to this fa)saction is
                                                                                                   Yield and Estimated annual income). Although JPMS believes thes                                                                                                                        avajlable, upon r€quest. by calling 1-866-803- 9?04 during normel business
        Yqur Pordolio Holdings: Reflects €sh and money market funds and
        all *@ntes jn your accouni- AErued inter6t represents inlerest earned                      sources and the solrces of market valus are raliable, it does noi                     Beporhble tothelntetnal Rs/gnusSerYice: As teqJir€d bylaw. aiyaar                                hours.
        bui notyetpaid orcdlrct€d s fixed incme *curites since dle lasi coupon                     indepandently review or verify such infomation dd neither JP'\.4S nor any                                      ard to dre lnlmaj Revef,ue Swi€ dtd lo certain
                                                                                                                                                                                         end, sre will reoortio you                                                                       w -These       securities have noi been registered under the US Securities Act

        date. There is no guarilt* that his interest vill be paid by the issuer.                   source will have alry dury or obligaton to verify, cotr€ct, complete d update         states, certain infmadon m ei6 iincludng short sles) dividslds, 4d                               of 1933, and may only be offer€d a1d sold pursuant to registraton under
        For DUPJRVP a*qnb, tre YQ. Poddio Holdings section reflects                                any such infomation. Such infomaiion is bejng provided to you vrjth ail               vdiNs lr?es of inttrest tirat have bem sedted to your ac@unt.                                    ihe 1933 Act or an avalable exfrplion therefrom d in accsddce wiih
                                                                                                   faults for use entirely at your own risk, u/ithout any vr'ar4tj vfiatsoever by                                                                                                         Regulation S.
        !nsetded fesactons.                                                                                                                                                                                                                                                                   -lhes€
                                                                                                   JPtuls, its affjliatos or any such source. Neithor JPIVIS or its affiliales noi ily   Statement Frequency: Statements liil be mailed to customss vllose                                X-         s@udtjes have not been iegistered under the US Securitjes Act
        Estimated Yeld ("EY') and Esimabd Annual lncone ("EAl"):                                   such serce shall have any liability whatsoever relatng to any inaccuracy              accouDt has actvity drring he statement pedod aflectng money balances                            oi 1933, and v€re issued pursuilt to the exemption provid€d by S4bon
        Estimated annual in@me is cal&lated by multipiying either the curent                       orlack of tjmeliness or completeness of such informatiot or atyuse thereof            sdo. sarily p6itions. Delivsy Vq*s Payment astomeG whos                                          3(cX7) of the lnvestnent Company Actof 1 940. The secuitjes may only be
        coupon rateor ar 6iimatd ilnual dividend(gellerally calculated by                          or for omissions therefrom no. for any lost profits, iJldjrecl, special or            account h6 ac$vity 6ill re@ive statffie|ls $ a quarterly bags that will                          offered      sd
                                                                                                                                                                                                                                                                                                        sold ii) pursuant to registration under the 1933 Act or an
        annualiang the m6t recdt iegularcashdividend) bythequantilyof                              adlsquential dafiages. l\,loreover, such gurces retain exclusive                      refle4t all activity dudng fle quster. Ail odt{ custmers vr'ill be sant                          exempton {heref.om and (ii) in complian.e with the provisions of Secborl
        the security held. For balances other than sweep program baianc€s,                         proprietary nghts in such infomation. You may use such infomation 6iy                 statements at least four times a calerdar y€ar plovided their account                            3(c)(7).

        Estlmated Veld is calculated by dividing Estimatgd An[ual lncome by the                    for your intenlal use and purposes and not for r4se (other thar il                    contains a money balance or se@rity position.                                                    Y - To obtain a paper copy of the oJficial statemmt please .a\ 8n'430'
        ma*etvalueoithe security. These figur6 are estimates basd on                               connectjon lvith the tdsaction or positjon for which the illfomatjorl is                                                                                                               3544 for domestic accounts or 347'643-6233 for international accounts.
        mahematjcal csjculatjotrs using data obtain€d from outside souraes.                        provided) or retransmi$ion without prior written approvai of the $!rce. or            lntormation Available Upon Fequest: The date a,ld time of the                                    Altematively, you may contact your sales representative or brokerdealer.
        Because pd€s of s4udties, coupo[ and dividendratesaresubiect                               for eny unla{'ful or unauthor'zed purpose.                                            rdsaction and the nane of lhe ps$n frm whm lhe surity'sas                                        Z - A JPMS afliliaie is a ma*et maker in the scurity. As a mtrket maker,
        to chalue al any lime. these estftat6 should not be relied upon                                                                                                                  purchased, or to rhom it vtas soid will be fumished upo request                                  the JPMS affiliate may have acted as principal, may have had a long or
        exclusively ftr making invest"nent, trading or til dtrisiolls. Because                     Transaction Detail: Reflects all transactions settling or processed for your                                                                                                           short position in the scurity, and may have prolited or lost in mntecion
        difftrent a$et typ6 (e.9., equities verss fix€d in@e sedriti6) tend to                     account this statement peiod.                                                         Plea$ promptly rctify the offie $Nicing your account in writtng ot                               lrth   the   kan*ctim.
        have difftrent invesf'nent characteristics, thes estimates should not be                                                                                                         anychdge of address-The oltie servicing your aeount can be{ound
        comp{ed aqos asset ryps. The* calslations are fd infomaiionai                              Trad€s Exeqted But Not Yet Setded: This section Yuill reflect any tades               onpage      1-
        pu@oses only and are not a prcjectis or guarantee of future refuns-                        not yet setued by the statement cJosillg date. The settlemenl date is                                                                                                                                                                           03/18 - S18S8K01
        Addib-onally, pleasenote that EAI and EYior c€rtain types ofSecudties                      indicaied in the firetcolumn.                                                          Kindly include your account number(s) on all corr€sflondence-
        m'ght inc{ude Return of Principal or Capital Gajns. Please contactJPlvls
        if you d€sire addidonal infqmatior.                                                        IMPOFTANT NOTES                                                                       JPMs, a member of the Seariti6 lnvesor Protection Corporatid
                                                                                                   DivideM lncome: Dividends qedited to your acc@nt may include capital                  ("SIPC"), providG account protection fo. the net equity oi a
        Market Prices-                                                                             gains, non-taxable dividends ancyor dividends d1 toreign siock. You r                 astomer's funds and securitiF po$tions- SIPC provides
        The market va              rr   holdngs are as ol foe last busines day 0t the              wish to conillt your te advisor wth regard to your td liability on U                  $500,000 ot primary net equity probciioDinciuding 5250,000 for da;ms
        slatflent ped@.          -es for deleminirtg marketvaJues represen t estimates.            dividend cr€dts.                                                                      for cash ("SlPC Coverage'), Visit Ilggjipgglg for more in{ormation
                                                                                                                                                                                          about SIPC Coverage-
                                                Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 17 of 61




                                                                                                                                            AMERINDO TECHNOu)GY GROWTH

3ofg
                                                                                                                                            STAIEMEM PERIOD
                                                                                                                                            August   1   - August 31,   2018


Portfolio Value                                                                      lncome Summary                                         AMUNTNUMBER
                                                                                                                                             102.O!tn5 MOI
                                         TITIS PERIOD                  TAST PERIOD                          ilils P€npD   YEARN' DATE
Assets
                                                                                                                                            I.AST STATEMENf             Jury3!,2018
                                                                                     Credit Balance lnt.    13,115-59      78,861.15
Net Credit Balance                   10,8O8,781.83             10,804,600.92         Totat                 $13,115.59     $78,861.L5
Total Assets                         $10,eo8,781.83           $10,804,600.92
NFT PORf,FOLIO VALUE                 $10,808,781.83           $10,804,500.92


Gash Flow Analysis
                                         IIIF   PTROD                    IHIS YEAR
OpeningCash/SweepPIog. $10,804,600.92                          $9,998,946.87

Div/lnVOther lnc (Credit)               13,115.59                  7a,861.15
Miscellaneous (CrediQ                        o.oo                 286,997.68
Funds Received                               o.oo                 450,9a3.o9
Amount Crcdited                        $13,115.59              $1,216,841.92                                                                                   Your Portfolio
Securities Bought                             o.oo                 -56,350.93                                                                                  Alocation
Miscellaneous (Debit)                    -8,934.68                 -63,658.35
Funds Paid/Delivered                            o.00             -286,997.68
Amount Debited                         $8,934.68                $407,@6.96
Net Cash/Sweep Prog. Act.                4,180.91                 4o9,834.96

Closing Cash/Svteep        Prog. $10,808,781.83              $1O,8OS,ZS1.B3




                                                                                                                                                   Cash & MMF   1OO%o




                                                                                                                                        lrffihadd Foiids dmote debal bdeE nud sllod nad(€l
                                                                                                                                        ElF. The dl@lid pctrotdle ls dedvsl tm lhe abolute
                                                                                                                                        mrlel Elre o, lilr podfollq




         24441 01 01   80010025902              2444t0L0020020025902
                                                                                                                          000259 - 2 of 5 NSPoBSBF-Z1 000000
                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 18 of 61




                                                                                                                                                   AMERINDO TECHNOLOGY GFOIA'TH


4 ofg
                                                                                                                                                   STAITTIE}Ir F€}TIOD
                                                                                                                                                   ArEsst   1 - AdgusiSl' 2or$

                                                                                                                                                   A@UNrt{.S\m€t
Your Portfolio Holdings                                                                                                                            102d1ts5f;00l
please refer to the account type key in the messages section at the end of this statement if you require more information regarding the            usrsTA'lElElT         ,ry3{,S1S
account types in your poftfolio.


CASH & MONFT MARKET FUNDS


                                                                                                       mARIgI            T$IIIIIAIED ESIUIIIAIED
oEscRrPrfl'il                        tYPg       siltilcovcuslP          QUAIfiltY       PNrcE           VALU€       at{llu^ltlrcoME YlEr.D (s)
CASH BAI.ANCE                                                                                      10,808,782
                                     cf€dit                                                          10,808,782

TOTAL CASH & MONET MARKET FUNDS                                                                  $10.808.782                    $o



YOUR PRICED PORTFOLIO HOI.DINGS                                                                     $10.808,782


Transaction Detail
DtvtDENDS       i   INTERESTi OTIIER INCOME

IIIIERESI

                                    CR                                                                                                                          13


IOIAL INTEREST                                                                                                                                                 $13,115.59




 MISCELIANEOUS
 DAII

 ostoutS
                                     oa/20L4
                                     JM790273
                                             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 19 of 61




                                                                                                                                                  AMERINDO TECHNOISGY GROWTH

5ofg
                                                                                                                                                  STATEMENI PERIOD
                                                                                                                                                  August   1 - A$ust a& 2018

Transaction Detail                     (continued)                                                                                                ACCO{JNTNUIIBER
                                                                                                                                                  L02{1t$St5ltlot
                                                                                                                                                  TASTSTAT€i'fNT      ,lry3L201S
MISCELTANEOUS                (continued)
DATE
qg4Y,,   Iq{Ef r0r'
     _ W|THHELD                            pEscntPr
oa/o2/74                                   TNTERESTONCREDTTBAIANCE                          q934.68
                                           FATCA TAX WTHHELD   @   .3OOO0O
                                           AS OF OryOU18

TOTAL MISCETLANEOUS (DEBIT)                                                               $-8,934.68


Your messages


 lmportalil lnformatlon For Gllents Holdlng Restrlcted Socurlties:


secondary nnrket exists. While we typically use the \alue of the registered/unrestricted security of the same issuer and sane class for statenpnt (and other) reporting
purposes, the price realizable in a sale of the securities may be less than the "Market Value" indicated and could be zero. No attempt has been nnde to indeperxlently ralue

being wertated by an amount equal to the difference (if any) between the value of the freely-traded underlying security and the actual value of yrrur restricted shares. For
additional information on pricing, please see "Market Prices'on the back of yr:ur account statement.

FltRADbcfoeirrc
As paft of the Financial lndustry Regulatory Authority (FINM) lnvestor Education Program, ycu may obtain information on FINM's Public Disclosure Prcgram by mntacting
FINRA at tebphone number (8OO) 289-9999 or via the intemet address which is www.finra.org. ln addition, a brochure explaining the Public Disclosure Prqgnam b avaihble
ftorn FINRA upon request.

Repordng antr ln*curacy or Dkcropancy ln yourAccouft
You are advised to promptty report any inaccuracy or discrepancy in your account to your broker and J.P. Morgan Securities LLC (JPMS LLC) at the tebptnne nun6ers listed.

Morgan Representatirc and JPMS LLC. JPMS LLC contact infonnation: telephone number (8OO) 634-142a or (347) 643-9953 or write to J.P.Morgan Securities LLC Attn:
Client SeMces Operations, Four Chase Metrotech Center, Brooklyn, NY 11245.




                                            24441010020 020 0259 03
         2444101018@10fr/l59pts                                                                                                  @O259 - 3 of 5 NSPOBSRF-ZI oomoo
                                           Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 20 of 61




                                                                                                                                                       AMERINDO TECHNOLOGY GROWTH


6ofs
                                                                                                                                                       STAIEMEIff FERIOD
                                                                                                                                                       AugKt 1 - Ar€rrst 31, 2018

                                                                                                                                                       AMUNINTJMSER
Your     messages                (continued)                                                                                                            10ro14g5nFL
                                                                                                                                                        |-AST STATEfi{G}IT   ,ufr3!""o18



 lmportant lnformation Regardlng Auetion Rate Seeudties (ARS):
 ARS are debt or prefened securities with an interest or dividend rate reset periodically in an auction. Although there may be daily, weet<ly and monthly resets, there is no
 guarantee that there will be liquidity. lf there are not enough bids at an auction to redeem the securities available for sale, the result may be a failed auction' ln the event of a
 fiiled auction, there is no assurance that a secondary market will develop or that the security will trade at par or any other price reflected on statements. Accordingty,
 investors should not rely on pricing information appearing in their statements with respect to ARS. Where JPMS was unable to obtain a price from an outside service for a
 particular ARS, the price column on your statement will indicate "unpriced".

 Electronlc Funds Transfer Notlce
 ln case of errors or questions about electronic transfers in your brokerage account transmitted through the ACH Netranrk, you must contact Client Services Operations
 department of J.p. Morgan Securities LLC immediately at telephone number (8OO) 634-142A or (347) 643-9953 or write to J.P. Morgan Securities LLC., Attn: Client Seruices
 Department, Four Chase Metrotech Center, Brooklyn, NY 11245 if you think your account statenent or transaction record is wrong or if you need more information about a
 transaction listed on your account statement or transaction record. We must hear from you no later than 60 days after we sent the first account statement on which the
 problem or error appeared.

 !.    Tell JPMS your name and account number.
 2.    Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information.
 3.    Tell JPMS the dollar amount of the suspected enor.

 lf you tell JPMS orally, JPMS may require that you send it your complaint or question in writing within 10 business days.

 JpMS will determine whether an error occurred within 10 business days after JPMS hears from you and will correct any error promptly. lf JPMS needs more time, however,
 JPMS may take up to 4b days to investigate your complaint or question. If JPMS decides to do this, JPMS will credit your account within 10 business days for
                                                                                                                                                                          the amount you
 thint{ is in error, so that you will have the use of the rnoney during the  time  it takes JPMS to complete its investigation. lf JPMS determines   at the  conclusion  of the
 investigation   that there  was no  error, JpMS will charge your account  for the  credited amount. lf JPMS asks  you  to put your  complaint or question  in writing and  JPMS does not
 receive it within 10 business days, JPMS may not credit your account.

 For errors involving new accounts or foreign-initiated transactions, JPMS may    take up to 90 days to investigate your complaint or question. For new accounts, JPMS rnay take
 up to   20   business days to credit your account for the amount you think is in enor.

                                                                                                                                                       you a written explanation.
 JpMS will tell you the results within three business days after completing its investigation. lf JPMS decides that there was no error, JPMS will send
 You may ask for copies of the documents that JPMS used in its investigation.
                                           Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 21 of 61




                                                                                                                                                   AMERINDO TECHNOLOGY GROWTH

7 ofg
                                                                                                                                                   STATEMENT PERIOD
                                                                                                                                                   August   I   -August 31, 2018


YOur     messages                    (continued)                                                                                                   A@OIJM NUMEER
                                                                                                                                                   102{!t95MOt
                                                                                                                                                   LASTSTATEME!fi         ,r*31,2013


 Options Relulatory Fee - ORF rate updates for August 01 2O1E
 Effective on Aug OL 2aL8,lSE Options Exchange expects to file with the Securities and Exchange Commission ("SEC") a rule change to increase the Options
 Regulatory Fee ("ORF") from $.0O16 to .0O2O per option contract. Subject to SEC review.

 Effective on Aug OL 2O]'a, GEMX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to inerease the Options
 Regulatory Fee ("ORF') from $.OO1O to ,OO2O per option contract. Subject to SEC review.

 Effective on Aug 01 2018, NOM Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORP') from $.OO27 to .0OO8 per option contract. Subject to SEC review.

 Effective on Aug 01 2018, CBOE EDGX Options Exchange expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.OOO4 to .OOO1 per option contract. Subject to SEC review.

 Effective on Aug Ot 2OL8, CBOE C2 Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.OO14 to .OO11 per option contract. Subject to SEC review.

 Effective on Aug Ot 2Ot8, CBOE BZX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the
 Options Regulatory Fee ("ORF") ftom $.0005 to ,0OO2 per option contract. Subject to SEC review.

 Effective on Aug Ot 2018, CBOE Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 RegUlatory Fee ("ORF) from $.OO49 to .OO28 per option contract. Subject to SEC review.

 Non Rqcolpt of Ghecks or Stocks:
 Please report any difference or non-receipt of checks or stocks, indicated as delilrered to you, to Client Services Operations at 8OO-634-1428; or write to Client SeMces
 OperationsatJ.P. Morgan Securities LLC. FourChase Metrotech Center, Brooklyn, N.Y. 11245-OOO1

 Due to adverse interest rate conditions in Euro-denominated assets and in order to maintain a stable 1.OO net asset value, your shares in money market funds that are
 Euro-denominated may be redeemed on an involuntary basis on days or in periods in which such money market funds experience negative yields. Even where the net asset
 value of shares you hold may remain stable, in a negative interest rate yield environment, the number of shares you hold may decrease and, at redemption, )/ou rnay receive
 back an arnount that is less than your original investment; furthermore, future distributions may be reduced.




        24441 01 01 800   t0025904
                                           2444!0r0020020025904                                                                  000259 - 4 of 5 NSPoBSRF-Z1 00OO0O
                                     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 22 of 61




                                                                                                                                          AMERINDO TECHNOLOGY GROWTH

8 ofg
                                                                                                                                          STATEMENrPEN|m
                                                                                                                                          A€u*I -Alsust€il,Sfg

                                                                                                                                          sffi,s{rMJg{BEn
Your    messages             (continued)                                                                                                  102d14$5rilOL
                                                                                                                                          LAS,TSTATEM€}T     &{tgl'tsls


 MARGIT AGOOTJT{T:
 lf you are a customer with a margin account, you consent to JP Morgan's right (to the extent permitted by applicable law) to use, lend or pledge any securities held
 by J.P. Morgan Securities LLC in your margin account. ln certain circumstances, such loans or other use may limit, in whole or in part, your ability to receive
 dividends directly from the issuing company and/or your right to exercise voting and other attendant rights of ownership with respect to the loaned, sold or pledged
 securities. Such circumstances include, but are not limited to, loans of securities that you own in your margin account that continue over record dates for voting
 purposes and exdividend dates for dividend distributions. lf you do not reeeive dividends directly from the issuing company, you may receive payments-in-lieu of
 dividends which could cause you to lose the benefit of the preferential tax treatment accorded to dividends.
 lf you carry a margin balance, your aceount staternent will refleet the current annual interest rate applicable to your margin loan. Please review the current rate, as
 under certain circumstances the rate may change without advance notice. lf you have any questions or concerns about your current interest rate, please speak to
 your Financial Advisor.
                                                     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 23 of 61
                                                                                                                                                                                                      I




                                                                                                                                                                  AMERINDO TECHNOIOGY GROWTH

9ofg
                                                                                                                                                                  STAIEMEM PERIOD
                                                                                                                                                                  Augnst   l.   - August 31,   2Ot8


Your     messages                          (continued)                                                                                                            ACMU$TT NUMBER
                                                                                                                                                                  102{14sEi[OL
                                                                                                                                                                  IAST STATEME$T               ,drga201a


Account Type Key for Your Fofttutlo Holdlngs Sectlon:

        DESCRtPilOil                       DETAIUS

                                           Brokerage account for securities transactions requiring customers promptly to pay for securities purchased or deliver
                CASH
                                           securities sold, and resulting custody

               MRGN                        Brokerage account for securities purchased on margin

                INCM                       Account used for accumulating dividend and interest balances, typically for periodic payments

                TEFR                       Account for TEFRA U.S. tax withholding if no W-9 or W-8BEN form is on file

                SHRT                       Brokerage account for securities sold short

                NPAC                       Non-Purpose Acrount, including non-purpose loans and related collateral

                    DIFF                   Money differences resulting from DVP/RVP s€ttlernents

                                           One of the following; please contact your representative if you require additional information:
                                            '  Good faith margin, a brokerage account for certain transactions entitled to good faith credit;
               OTHR                         '  Assets exeluded from an Automated Customer Account Transfer;
                                            '  Cash balarrces excluded ftom cash sweeps; or
                                            .  Cbaring Rlsk Deposit ercluded from margin calculations

                DRVP                       Brokerage account for securities transactions that settle on a DVP/RVP basis


                    ******          End of staterrent   ******




       2,t44 1 01   01   8001   0025905            2444101002002002s905
                                                                                                                                                000259 - 5 ot 5 NSPoBSRF-Z1 000O0o
                                      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 24 of 61




                                                                                                                                                                    TECHNO RAQUIA S A




                                                                                                                                                                    STA'IEMENI PERIOD
                                                                                                                                 Month End Closing Method: FIFO
                                                                                                                                                                    August 1 - August 31, 2o1a

                                                                          ffi                                                                                       ACCqJNT NIJT4BER
                                                                                                                                                                     102-17995ilol
                                                                          000261 - 1 ol 5 NSPoBSRF-ZI 000000                                                         IAST STATEME}TT        ra312018
                                                                          ffIIMDYSPIVA( iF'\CIRA
                                                                          CBIZ MHM LLC                                                                               FOR THE ACCOUM OF
                                                                          CORPORATE RECOVERY SERVCS/MGR                                                             TECHNO RAQUIA S A
                                                                          5 BRYANT PRKAT 1065 AVE OF                                                                IAN GA;ZES RECEIVER
                                                                                                                                                                    C/O GAZES LLC
                                                                          AMERICAS
                                                                          NEWYORK NY 10018




Your Portfolio at a Glance                                                           Market Value of Your Portfolio
NEf CREDIT BALANCE                               31'891       c6h & Money MK   Fds                                                             $31,891
                                                                                                                                               $31,864
ITIET   EQUITY THIS PERIOD                    $31,891
NEI EQUITY LAST STATEMENI                        31,864                              I    Cunent market \,€lue

CHANGE SINCE LAST STATEMENT                            27                            FS   L""t          *ents market \€lue
                                                                                                 "t"t
There are no'Stop Loss" oldets ol othor pendlng buy
or soll open orders on flle for your account.




                                                                                                 This summary is for informational purposes only. lt is not intended as a tax document'
                                                                                     sDc         This statement should be retained for your records. See reverse side for important information.
                                       24641010030020001401
            24441010180010026   101
                                                                Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 25 of 61




                                                                                                                                                                                                                                                          TECHNO RAQUIA S A
  2at9
GUIDE TO YOUP STATEMENT                                                    Th#     estimates are obtained frm multde sourc6, whicfi may includeJ.P.           Methods oI Computing      lnlerEt ff Detit Balanes:                                 A   dffriptis      ol JPMS'S practi@s and pr@edures regardng auctitr rate
Yar statemmtmay ctrtain          the following   stims:                    lvlqgil S€uriti6    LLC ("JPMS'), its affiliates, ad outside servic6.              InterFt is charged on a day by day basi s for any day that there s a net debit
                                                                                                                                                                                                                                  i               surities is available      at   ww-iDmoroan-@m/muniars-
                                                                                                                                                              balil @ in yd r derall a@dnt- Th e calculatio is made on a 3ff)...day basis
Your Portfrolio al a Glance: Reflects the net eg.lity ofy@r a@dnt at the   Pricing 6timat6 may be based ff bids, pri@s witfn he tid otfer spread,             at the rate tr rates shom on be statmtrt. lntqestrates may be changd                                    PLEASE PBOMPTLY I.IOTIFY JPMS
c1o* of the statffient period, he net equity ol y@r last statment and ey   clGing Ffi@s or matrjx mettlodology that uses data relatjng to other               frm time to lime with flucfuatng money mdket rat6 or fd othd reasns.                                    INWBITING OF ANY MATERIAL
change since the last statflent Sweep Progrm Balil@ repr6ents              scurjties who* Fics are more aqrtainable to prodt@ a hypotheti€l                                                                                                                           CHANGES IN YOUR FINANCIAL
mfrey maket turd shares or bok deposit bdff@s (as deqibed in ttle          price bas€d o the 6tjmated yield spread rdatmship between the                      Customtr freeqedt bala@s may be us€d in this fm's businFs ubjst                                         CIBCUMSTANCES OR INVESTMENT OBJECTIVES-
pfospectus d bank deposit progrm descriptiff) generated hm the             s@rit6. Pricing 6timatesdo not cdslitute lids for dy s*urities. Actual             to the limitalion of 17CFR Seclitr 240.15c3-3 under the Srcuriti6
'sreep'of available qedit balan@s in your ac@unt. Sw@p Progrm              pri@s r€lized at sle may be more tr les than thos shoM on y@r                      Exchange Act of 1934- Yd have the right to receive frm us in he @urs                Ac@unt protec-lion applieswhen a SIPC            mmbs firm tails fnancially
Balances maybeliquidatedo ydr dder ed$e pro@eds retumed toyour             statffient. Unp.iced Direct Pdtcipatjon Progrm (DPP) ad Rel Estate                 of nmal bJsines operation, u@n dmard, the delivsy of:                               and is unable b met its obligations b           ib $curili6 cu$omds, t[t
securities account q rmitted to yd.                                        lnv6tment(REIT) Sedrities: DPP ard REIT se@ritiesare gssally illiqtid              a:            4y hee credt bdmces to which y@ ae fftded                             dos rct   apply io los$s ftom fi€ ris or tull in the mdket value of
                                                                           ard the value of the seqrity will, gssally, be dtldtrt frm its purcha*             b:                my tully-paid s4urities to trhici you are entided                 inwstrndts or to stPC ineligiHe asts su.tr as tuture, options ff
Ma*et Value of Your Portfrolio: A graph reflecting the change in the       prie. A@urate valualion infmatim is not availade. Ihe total @st basis              q                 my s@riti6 purchased on margin upon full payment of               futurG, forgign exdrange trdsactiona, or any inv€ffflt @nFacb
maket value Of y@r ac@unt pdtfolio frm he market value reflected on        lq each s@rity pcitiff ard he unrealizd gain/oss are prwided sdely                                   ily indebtedr6s to us.                                            that de nol registered as s€uritis or deposit aeount bdocs- FoI
your last statment (Cash and [,4mey Mdket Furds, Eqlities, Mutual          as a    gtrsd   indicaton of ptrfomance and should not be used           fq til                                                                                        more information ab@t SIPC Covsage, induding the SIPC Bro€fture'
Funds, Fixed    ln(me, Othtr)-                                             pum66 or oherwise reli€d uptr wittldt the sistdce of your td                       lf fris isa magin a@dnt ard we maintain a sp4ial mmormdJm ac@unt                    visit ww.sipc-org (tolld the link to How SIPC Probcb lnve$ors) d
                                                                           advisd. With re+ect to s4urity pGjtjons received into your ac@unt, cct             for you, his is a cmbined statment of your gmsd a@@nt      special      ild         by calling S|PC at (m2)         371 - 8'300.
Cash Flow Analysis: Shows your opening and clGing €sh/sweep                basis infomalion, if my, h6 b€n provided by you. Cost basis infomatd               mffidardum ac@unt maintained for you urds Section 220.6           of
program balances. Cgsh Flow Analysis refl*ts he @tegqies of actjvity.      relating to edriljes pGitions @nsisdng of mqe than twenty tax lots                 Regulatid T      ised by the B@rd of Governors of the Fedtral R@rye                 The USA PATRIOT Act regJir6 hat all finecid insiitutims obtain @rtain
Opfling Balance is ttre qedt or debit cffid wer from the previous          (purchass ed re- investrnflts) isdsdayed in fie aggregate as me shdt               System. The pmandt r4dd of this separate ac@unt, as reqrired by                     idenlifcats do@ments or other infmatiff in order to cmdy wih heir
perjcd's dosing balm@. Oosing bdtr@ is fie @mbinatim of the total          tem ard one long tm td lol Furthtr infmatim is available frm ydr                   Regulatim T, is available fq your insp@tim.                                         astmer identifcatim pr@edures. Until you provde the                      required
debits ard q€dts fd lire statment period tetherwith he opening balance.    broks. Cost basis infomalion h6 ben provided byy@ or by a third party                                                                                                  infomalion or deumfrts, we may not be ade to            opa d maintain         an
A delit bale@ (mffey you @e us) is irdiqted by a minus sign in these       on y@r behalf, dd not by JPMS. C6t basis infmatie relatng to ydr                   For Option A@ounts: Furihd infmation with respect to cmmi$iffs                      a@@nt or etfect dy trm*ctimsfd yd.
setims.                                                                    mutual turds holdings, regardes of the numbtr of tax lots, is displayed in         dd otherchtrges related totheexedlion of listedoptims trsaclionshas
                                                                           the aggregate as one shdt tm tax lot ard me lmg tm try lot. Further                bes induded m cfffimalios of such tsilsctitrs prryidsly fumished                    Asets:
ln@me Summdy: Reflects he total dividerd, intsest ed otlts in@me           infmdim is availade lrffi JPMS.                                                    to yd 4d sudr infmatis will be made available to you prmpdy upff                    SuLiect to regulatory or oher pr+agrg€d limitalions, all or any part of fle
mounts f d the statment pqiod ard yea to date Any bx wihhdd, margin                                                                                           witten regrest.                                                                     saritis in youra@@nt mayhave bem used by us in suritiesfinancing
interGt ard misllm@us charges ile included here if apdi@de.                S The original @st b6is of this positon has         ben      adjustei to reflect                                                                                       hansctions
                                                                           amdlization or a@retim.                                                            Bard Eonds: lf any sudties held by us fd your ac@unt ae beiler
Disibuiion Summary: Beflects retums on €Fihl, li+lidatiffs, ard other                                                                                         obligatons whidr have ben ised sin@ D*mbd 31, 1942 with triginal                    Nobs:
incme for he statmmtpqiod ard drent year.                                  Unls y@ have dected a dffsent dosing mehoddogy, as noted on the                    maturiti6 of mde than de r, re agree that we wili sti$y he @rditions                S -The     tdectimdscribed issliecltofie            U.S. TrwryorAgdcy Debt
                                                                           front, d identified a +ecific tax lot in he fade d@ripijd, all trad6 are           st forthin $bdivisids(i), (ii)ard(iii)of Tre$ry Regulation S4tion 1.165-            ard Agency MBS fails cidge             tsading praclice pudish€d by TMPG     ed
Retirement Pld: Refl@ts the @nfihrlions r*eived trddstribulitrs paid       cl6ed dtundd he'FIFCP (First ln FiretOUT)mettroddogy. Fd Regulated                 12 (c) (3) ard covtrmt that we will cmply with he r€quirments of                    SI FL4A   at   https/w.sifma.org^rp-ctrtmVupl@dJ201     7/0gFails-Chdge-
during this statemstpsiod as rell as forthe previous yea.                  lnv6trnmtCmptri6     or Dividend Beinvesfnent Plil sl6, fq which the               Tr€$ry Regulation Strlion 1.165-12(c) (1) {ii) @ncming he delivqy of                Tradng-Practi@-201 6-07-1 3.pdf                                       ard
                                                                           avtrage price mehcd has bem chos, posilims are d6ed @t on a FIFO                   sch b€rs odigations.                                                                ww.sjf m a. org/resr@s/general/fail  gcharge-tradin g-practj ces/
You. Portfolio Alo@lion:A pie drartdenning your  set allocatiffs(Cash      bsis.                                                                                                                                                                  | - JPMS receiv6 cffipensatid fd dreling dstmq orders fd equity
ard i.4oney Market Funds, Equiti6, Mutual Funds, Fixed lncme, Other).                                                                                         Financial    Staternfit   A   findcid statmmt of dr fim is availade fd ydr          s@urities. The surce ard nature of $dr ffipffsation received on this
                                                                           Third Partv lnfolmation-                                                           persal insp€tid      at   dr    offi ce, d a copy will be mailed to yd upd Mitten   fdsctim, if ay, will be fumi$ed to y@ upm witten request.
Portfolio Value: Rei@ts a smmary of cash ed mffey market funds,            This statment @ntains (i) infomation obtained frm multide drect,                   request.                                                                            U - Y@ may be digible fq breakpoint disunts based on the size of your
eqJities, mutualturds, dd fixed incme for the statment psiod.              indrect, affiliated, unaffiliated, trrdic 4d proprietary data eurc6                                                                                                    pur€frase, dtrtrt holdngs or tuture purcha*s. The sal6 charge you paid
                                                                           (induding, brt not limited to idenlifying infmatim, mad(et data, €l@lat€d          Cu$ody: We @rry your a€@nt and act 6 ydr qstodan for funds ar|d                     may dffer slighfy frm the PrGprctus disclos€d rate dre to r@Ming
Bonds     wih60 - Day Horizd: Reflects bonds that will mature or tre       data, referm@ data, vajuatiffs, ratings, c@pon ard dvilend rat6 ard                wurities, mce received by us, whidr have b@n depositeddiredy with us                cal@latons. Pl€s refs to the Prospectus, Statfltrt of Additional
$tject to redmptim wlthln he next EDdays.                                  other fundamental data), ad (ii) lnfmatlon w+rich is @ldlated based                q re@ived as a    rdlt
                                                                                                                                                                                  of tranectjons we pr@6sfd ydr a@@nt. lrquiri6                   lnfomalion or cdtacty@r finecial advis for furhd intomation.
                                                                           upon $dr infomalion (indudng but not limited to, market vaiues, Current            regarding your Statment may bedrected toJPMS at 347'6499953.                        V - A paps copy of he offqing dodment rdatng to his hilsactim is
Your Portiolio Holdings: Reflects €sh and money market funds dd            Yleld and Estimated ilnud incme). Alhough JPIrS believ6 thes                                                                                                           availade, upon request, bycalljng 1-866-803- 9204du.ing ndmal busin6s
all sedrilies in your ac@unt. A@rued interFt represmts interGt eaned       $urces &d he ourc6 of maket valu6 are reliable, it d@s not                         Reportade tolhelnternal RwsueSeruice: As reqrired by law, atyea                     hours.
but notyet paid orcdlet€d m fixed incme seqrites since fie last @upm       independffdy review q vsify sdr infomatim ild ndtherJPMS nor any                   ffd, we will reportto you and to the lntmal Rryenue Swice md to €rtain              W   -   Thes suritjes                           undtr tp US Securiti6 Act
                                                                                                                                                                                                                                                                            have not been registered
date. Thde is no guarilt@ that his interest will be paid by the i$ud.      gurce will have any drty orouigaton to vqify, @r4t, cmplete dupdate                states, c€rtain infmaton m sl6 (includng short sles), dividflds, ffd                of 1 933, and may only be offered         dd
                                                                                                                                                                                                                                                                                           sdd fJr$ant to registralion uMd
For DVP/RVP a6antq the Y@r Portfdio Hddnqs sction refects                  any such infomatitr. Such infomation is being proviCed to ys wi$ all               vdi@s typ6 ol inttrest hat have bes credted to your ac@unt.                         he      1933 Act   q tr   availade exmpton ttrsefrm d in accqdan@ wifr
unsettled   tsasctids-                                                     faults for u* fftirely at your oM risk, without any wdantywhatsoryq by                                                                                                 Regulatid S.
                                                                           JPMS, its atfiliates d any sch sdr@. NdthtrJPMS d its atfiliates nor ay            ShFmgnt Frequgncy: Statflents will be mailed to customds whos                       X - Th# s*urilies have not b@n registsed urds he US SefldliesAct
Estimated Yield ("EY') ard Esiimated Annual lncome ("EAl"):                sch s@rce shall have my liability wltats@ver relaling to any ina@uracy             ac@unt has activity drring the statment period allecling money            bale€s    of 1963, and rere isiled grr$at to the exffiptim provided by S€fon
Estimated annual in(me is caldlated by multiplying eiber the curent        orlac* of tjmdine$ or cmdetenes of such inlmaliff d my use ther@f                  ddor sdrity pGitiffs. Delivqy Vqss Paymtrt @stmers who$                             3(cX7) of the lnvestnfft Company Act of 1940. The *@rjtjes may mly be
cdpon rate or m 6timated ilnual dviCtrd (gfltrally calculated by           or for mi$ims hqefrom nor for any l6t profits, indrect, sp4ial or                  ac@unt h6 activity will recdve statments m a quarterly basis that will              offqed ild eld (i) puruilt to regisfatim under the 1933 Act or il
annualilng he mct r€frt regular @sh ctrviderd) by be quiltity of           cds€qustial dmag6. I\rordtr, ech wr@s retain *dusive                               reflectall activity during ttre qiarter. All ottrtr custmers will be st             ex4plion therefrm ard (ii) in cmdimce wih tp provisions of S€jjon
the surity held. For baldces other thil sweep program bdtr@q               proprietary rights in $ch infomation. You may us sch infomation ffly               statemffts at le6t far times a calerdar yed proviled their aeflnt                   3(cX7).
Estimated Veld is €l@lated by dvidng Estimated Annual lncme by he          td your intmal us and purp@s ad not fd rdse (other than in                         @ntains a money balance or s@rity positim.                                          Y - To obtain a   paps @py of the olfcial statfls! deas call 877-430-
market vaiue of ttle surity. These figur6 are estimates based ff           cffneclion with the   fd$ctim d       posilion   fq wtlidlthe infomaton is                                                                                             3544 ftr dmstic ac@unts d 347-64+6233 fd intmational a@Nnts.
mathmali€l     calculatids using data obtajned frm outside sourc6.         prwided) or   retresi$ion wihout pior writttr      apprwal of the sNrce, d         lnfrormalion Available Upon Requ6t The date md time of he                           Altsnatively, y@ may @ntact your els represtative d brokdiealer.
Be€u$ p.i@s of suriti6, c@@n ard dvidtrdrat6arestiect                      fq dy    unlawtul or undthorized   purp@.                                          trilsctim ard the name of he pffin frm trhm the surity w6                           Z - A JPN4S affiliate is a ma*et maker in he *@riry. As a mdk€t maker,
to chilge at any time, hes estimatF should not be rdied upon                                                                                                  fJrciased, d to whm it was sdd will be fumished upm r€quest                         he JPMS affliate may have acted as princjpal, may have had a lmg d
exdusively fd makjng inv6tntrt, fdng q tax d6isiffs. Btres                 Trdeciion Detail: Refl€ts all transctions sttling       or   pr@sed fd your                                                                                            short positim in tfre sqrity, ard may have profited d lost in @nn4lion
diffdent ast typ6 (e.9., eqriti6 verss fixed in@e s{riti6) tsd to          ac@unt this statmst pedod-                                                         Pl€$ prompdy rctify ths offi@ $flicing               your acouht in witirg ol       with the tresctid.
havedtfsent invesfnentdrdacterislics, the$ estimatG should not be                                                                                             fly change ot addr6s-The olfi@ wicjng                your a@ount @n be iound
cmpaed aqo$ ast typ6. Th* @l@latiss {e fd intmaiional                      Trades Ere@ted But Not Yet Setded: This *clion will reflect any fad6               on page     1-
purp66 only ed are not a prcjectid d guarantee of future retums.           not yet ettled by the statment dosing date. The *tdment dete is                                                                                                                                                              03/18 - S1BS8K01
Addtimally, dae note hat EAI and EY fd certain types of Se@iti$            irdiated in he firet cdumn.                                                        Kindly anclude    yqr     a@ount   rumbs(s) on all @rr6ponden@-
might indude Retum of Principal or Cadtd Gains. Plea$ ctrtactJPMs
it you   d6ire addlional infmatim.                                         IMPORTANT NOTES                                                                    JPMS, a    mmbq ot the Sedritis lnves-tor Proteclion Co&oratiff
                                                                           Dividend lncme: Dividerds qedted to your a@dnt may indude capitai                  {"SIPC"L providG a@ount protection for the net equiry ol a
Mdket Pric6-                                                               gains, non{aable dviderds ador dvidends m foreign stoc*- Y@ mav                    dstorer's tunds dd $drilis                     positios" SIPC providas
         valr'
The market               !r holdngs de 6 of the last busine$ day of lhe    wish to @nslt your tax advis wih reg{d to y@r tax liability m f                    $500,0()0 ol pri m ary net eq uity proteclior! nduding S250,0q) fo. daim s
                                                                                                                                                                                                               i


statflentpedd             fordeteminingmarketvaiuesrepr@ntestimatF.        dividsd credts.                                                                    lor cash  ("SIPC   Covsage")- Visit gg{jiElg         lor more informatin
                                                                                                                                                              about SIPC Coverage-
                                                            Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 26 of 61




                                                                                                                                        TECHNO RAQUIA S A


3ofs
                                                                                                                                        STA]EMENT PERIOD
                                                                                                                                        August 1 - August 31, 2018


                                                                                                                                        AC@UNI NUMBER
Portfolio Value                                                                                                                         102-17995     lrl0l
                                                         IhIS    PERIOD                          TSI   PENDD
                                                                                                                                        LAST STATEMENT           ,dy31,2018
Assets

Net Credit Balance                                       3L49r.42                               31,864.30

Total Assets                                            $31,891.42                            $31,864.30
NET PORTFOLIO VALUE                                     $31,891.42                            $31,864.30



Gash Flow Analysis
                                                         IHIS    PTRTOD                              THlsYEAR

Opening cash/Sweep                           Plog.      $31,864.30                            $3L,727.4A

Div/lnVother lnc (Credit)                                        34.74                                234.20

Amount Crcdited                                             $3a.74                                   $234.20

Miscellaneous (Debit)                                           -71,-62                                -70.26
                                                                                                                                                            Your Portfolio
Amount Debited                                             $11.52                                    $70.26                                                 Allocation
Net Cash/Sweep Prog. Act.                                        27.!2                                163.94

closing cash/sweep Prog.                                $31,891.42                            $31,891.42



lncome Summary
                                                         IIIIS   PERIOD                         YEAR   IO   DATT

Credit Balance lnt.                                              34.74                                234,20

Total                                                       $3e.74                                   $23.4.20
                                                                                                                                               Cash & MMF 1OO%




                                                                                                                                    Uchad€d pdtiru slenole deblt ldre and,/d shdt makcl
                                                                                                                                    EluB. The all€ltil peHlal. 13 aledEd frqn ihc alsolllc
                                                                                                                                    nalet Ydrc ol tilr pdlbllo




                                                                   24641,0t0 03 0 02   000   14 02                     000261 - 2 o{ 5 NSPoBSRF-Z1 000000
         2 4,44   1   0 I   O 1   AOO   1   0026'l 02
                                        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 27 of 61

       J.PMorgan                                                      OFRCE SERVICING YOUR ACCOUNT
                                                                      J.P. Morgan Securities
                                                                      383 Madison Avenue
                                                                      NewYork, NewYork 10179
                                                                                               LLC


                                                                      (272) 270-6000
                                                                                                                                                                          TECHNO RAQUIA S A

4of9
                                                                                                                                                                          STATEIV]ENT PERIOD
                                                                                                                                                                          August 1 - August 31, 2018


                                                                                                                                                                          ACCOUNT NUMBER
                                                                                                                                                                          102-17995 MOL
Your Portfolio Holdings                                                                                                                                                   LAST STATEIIIENT            ,uly 31,2018

Please referto the account type key in the messages section at the end of this statement if you require more information regardingthe
account types in your portfolio.


CASH & MONEY MARKET FUNDS
                                                                                                                   MARKET                ISIIMAI€D    ESTIMAIED
DtscRrPflot{                            IYPE         sYtr.rBovcuslP           QUAIfIITY              PRICT          VALUf          Alilrru^L   tilcoME   Y|ELD (%)
CASH BAI.ANCE                                                                                                      31,891
                                        Credit                                                                       31,491
TOTAL CASH     & MONFT MARKET FUNDS                                                                              $31,891                         $o



YOUR PRICED PORTFOLIO HOLDINGS                                                                                      $31,891


Transaction Detail
DIVIDENDS       /   INTEREST   / OTHER INCOME

ITTTEREST

DAIE                              DESCRIPIIOiI                                   SYMBOVCUSIP                 QUAl{Ifi         RATE(S)                    D€B1I   AMOUXI             cRtDll lMout{r
oa/oy1,8                          INT   CR       1O217995US JUL1A

TOTAL INTEREST (CREDIT)                                                                                                                                                                      $38.74
                                          Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 28 of 61


       J.PMorgan                                                               OFRCE SERVICING YOUR ACCOUNI
                                                                               J.P. Morgan Securities
                                                                               383 Madison Avenue
                                                                               NewYork, NewYork 10179
                                                                                                        LLC



                                                                               (272\ 270-6000
                                                                                                                                                     TECHNO RAQUIA S A


5ofg
                                                                                                                                                     STATEMENT PERIOD
                                                                                                                                                     August 1 - August 31, 2018


                                                                                                                                                     ACCOUNT NUMBER
Transaction Detail                     (continued)                                                                                                   102-17995 MOL
                                                                                                                                                     LAST STATEI\iIENT   July   31,2018
MISCELIANEOUS
DAlt

oa/o2/14                                   INTEREST ON CREDIT                                                   77.62
                                           FATCA TAX WTTHHELD   @    .3OOOOO
                                           AS OF 0ry0r,/18

TOTAL MISCELLANEOUS                                                                                           $-11.62


Your messages


 lmportant lnformation For Glients Holding Restricted Securities:


 secondary market exists. While we typically use the value of the registered/unrestricted security of the same issuer and same class for statement (and other) reporting
 prrposes,thepricerealizableinasaleofthesecuritiesmaybelessthanthe"MarketValue"indicatedandcouldbezero.                      Noattempthasbeenmadetoindependentlyvalue

 being overstated by an amount equal to the difference (if any) between the value of the freely-traded underlying security and the actual value of your restricted shares. For
 additional information on pricing, please see "Market Prices" on the bact< of your account statement.

 FINRA Disclosure
 As part of the Financial lndustry Regulatory Authority (FINRA) lnvestor Education Program, you may obtain information on FINRA's Public Disclosure Program by contacting
 FINRA at telephone number (8OO) 289-9999 or via the internet address which is wvwv.finra.org. ln addition, a brochure explaining the Public Disclosure Program is available
 from FINRA upon request.

 Reporting any lnaccuracy or Discrepancy in your Account:
 you are advised to promply report any inaccuracy or discrepancy in your account to your broker and J.P. Morgan Securities LLC (JPMS LLC) at the telephone numbers listed

 Morgan Representitive and JpMS LLC. JPMS LLC contact information: telephone number (8OO) 634-142a or (347) 643-9953 or write to J.P.Morgan Securities LLC Attn:
 Client Services Operations, Four Chase Metrotech Center, Brooklyn, NY 11245.




                                              24641010030020001403                                                                  000261 - 3 oi 5 NSP0BSRF-21 000000
           24441 01 01 8001 00261 03
                                      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 29 of 61

       J.PMorgan                                                  OFFICE SERVICING YOUR ACCOUNI
                                                                  J.P. Morgan Securities
                                                                  383 Madison Avenue
                                                                  NewYork, NewYork 10179
                                                                                           LLC


                                                                  (21'2) 270-6000
                                                                                                                                                     TECHNO RAQUIA S A

6ofg
                                                                                                                                                     STATEMENT PERIOD
                                                                                                                                                     August 1 - August 31, 2018


Youf      messages              (continued)                                                                                                          ACCOUNT NUMBER
                                                                                                                                                     102-17995 MOL
                                                                                                                                                     LAST STATEI\iIENT    July   31,2018



lmportant Information Regalding Auction Rate Securities (ARS):
ARS are debt   or preferred recurities with an interest or dividend rate reset periodically in an auction. Although there may be daily, weekly and monthly resets, there is no
guarantee that there will be liquidity. lf there are not enough bids at an auction to redeem the securities available for sale, the result may be a failed auction. ln the event of   a
failed auction, there is no assurance that a secondary market will develop or that the security will trade at par or any other price reflected on statements. Accordingly,
investors should not rely on pricing information appearing in their statements with respect to ARS. Where JPMS was unable to obtain a price from an outside service for a
particular ARS, the price column on your statement will indicate "unpriced".

Electronic Funds Transfer Notice
ln case of errors or questions about electronic transfers in your brokerage account transmitted through the ACH Network, you must contact Client Services Operations
department of J.P. Morgan Securities LLC immediately at telephone number (8OO) 634-142a or (347) 643-9953 or write to J.P. Morgan Securities LLC., Attn: Client Services
Department, Four Chase Metrotech Center, Brooklyn, NY L!245 if you think your account statement or transaction record is wrong or if you need more information about a
transactionlistedonyouraccountstatementortransactionrecord. Wemusthearfromyounolaterthan60daysafterwesenttheflrstaccountstatementonwhlchthe
problem or error appeared.

1-.    Tell JPMS your name and account number.
2.     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information.
3.     Tell JPMS the dollar amount of the suspected error,

lf you tell JPMS orally, JPMS may require that you send it your complaint or question in writing within 10 business days.

JPMS will determine whether an error occurred within 10 business days after JPMS hears from you and will correct any error promptly. lf JPMS needs more time, however,
JPMS may take up to 45 days to investigate your complaint or question. lf JPMS decides to do this, JPMS will credit your account within 10 business days for the amount you
think is in error, so that you will have the use of the money during the time it takes JPMS to complete its investigation. lf JPMS determines at the conclusion of the
investigation that there was no error, JPMS will charge your account for the credited amount. lf JPMS asks you to put your complaint or question in writing and JPMS does not
receive it within 10 business days, JPMS may not credit your account.

For errors involving new accounts or foreign-initiated transactions, JPMS may    take up to 90 davs to investigate vour complaint or question . For new accounts, JPMS may take
up to 20 business days to credit your account for the amount you think ls in error.

JPMS will tell you the results within three business days after completing its investigation, lf JPMS decides that there was no error, JPMS will send you a written explanation.
You may ask for copies of the documents that JPMS used in its investigation.
                                           Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 30 of 61


       J.PMorgan                                                     OFRCE SERVICING YOUR ACCOUNI
                                                                     J.P. Morgan Securities
                                                                     383 Madison Avenue
                                                                     NewYork, NewYork 10179
                                                                                              LLC



                                                                     (272) 270-6000
                                                                                                                                                    TECHNO RAQUIA S A


Tofg
                                                                                                                                                    STATEMENT PERIOD
                                                                                                                                                    August 1 - August 31, 2018


Your    messages                       (continued)
                                                                                                                                                    ACCOUNT NUMBER
                                                                                                                                                    102-17995 MOL
                                                                                                                                                    LAST STATEMENT      JulY   31,2018



 Options Re8ulatory Fee - ORF rate updates for August 01 2018
 Effective on Aug 01,2OLa, ISE Options Exchange expects to file with the Securities and Exchange Commission ( SEC ) a rule change to increase the Options
 Regulatory Fee ( ORF') from $.0016 to .OO2O per option contract. Subject to SEC review.

 Effective on Aug Ot2OLa, GEMX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ('SEC") a rule change to increase the Options
 Regulatory Fee ( ORF') from $.0010 to .OO2O per option contract. Subject to SEC review,

 Effective on Aug C72OL8, NOM Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.OO27 to .OOO8 per option contract. Subject to SEC review.

 Effective on Aug OI 2OtA, CBOE EDGX Options Exchange expects to file with the Securities and Exchange Commission ( SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF") from $.OOO4 to .OOO1 per option contract. Subject to SEC review.

 Effective on Aug 01-2OLA, CBOE C2 Exchange, lnc. expects to file with the Securities and Exchange Commission ( SEC") a rule change to decrease the Options
 Regulatory Fee ( ORF") from $.OO14 to .OO11 per option contract, Subject to SEC review.

 Effective on Aug OL2OIa, CBOE BZX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the
 Options Regulatory Fee ("ORF") from $.OOO5 to .0OO2 per option contract. Subject to SEC review.

 EffectiveonAugOl-2OL8,CBOE Exchange, lnc.expectstofilewiththeSecuritiesandExchangeCommission("SEC)arulechangetodecreasetheOptions
 Regulatory Fee ( ORF') from $.OO49 to .0028 per option contract. Subject to SEC review.

 l{on Receipt of Ghecks or Stocks:
 Please report any difference or non-receipt of checks or stocks, indicated as delivered to you, to Client Services Operations at 800-634-1428; or write to Client Services
 Operations at J.P. Morgan Securities LLC. Four Chase Metrotech Center, Brooklyn, N.Y. 11245-OOO1

 Due to adverse interest rate conditions in Euro-denominated assets and in order to maintain a stable 1,OO net asset value, your shares in money market funds that are
 Euro-denominated may be redeemed on an involuntary basis on days or in periods in which such money market funds experience negative yields. Even where the net asset
 value of shares you hold may remain stable, in a negative interest rate yield environment, the number of shares you hold may decrease and, at redemption, you may receive
 back an amount that is less than your original investment; furthermore, future distributions may be reduced.




                                              24641010030020001404                                                                 000261 - 4 of 5 NSPoBSRF-21 000000
       24441 01   01   8001 00261 04
                                 Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 31 of 61




                                                                                                                                        TECHNO RAQUIA S A

8ofg
                                                                                                                                        STATEMENT PERIOD
                                                                                                                                        August   1   - August 31, 2018



Youf   messages             (continued)                                                                                                 ACCDUM NUMBER
                                                                                                                                        102-17995 MOL
                                                                                                                                        IAST STATEMENT          July 31, 2018




 MARGIT{ ACGOUNT:
lf you are a customer with a margin account, you consent to JP Morgan's right (to the extent permitted by applicable law) to use, lend or pledge any securities held
by J.P. Morgan Securities LLC in your margin account. ln certain circumstances, such loans or other use may limit, in whole or in part, your ability to receive
dividends directly from the issuing company and/or your right to exercise voting and other attendant rights of ownership with respect to the loaned, sold or pledged
securities, Such circumstances include, but are not limited to, loans of securities that you own in your margin account that continue over record dates for voting
purposes and exdividend dates for dividend distributions. If you do not receive dividends directly from the issuing company, you may receive payments-in-lieu of
dividends which could cause you to lose the benefit of the preferential taxtreatment accorded to dividends.
lf you carry a margin balance, your account statement will reflect the current annual interest rate applicable to your margin loan. Please review the current rate, as
under certain circumstances the rate may change without advance notice. lf you have any questions or concerns about your current interest rate, please speak to
your Financial Advisor,
                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 32 of 61




                                                                                                                                                         TECHNO RAQUIA S A


9ofg
                                                                                                                                                         STA]EMENI PERIOD
                                                                                                                                                         August   1   - Augrrst 31,   2018


Your    messages                   (continued)
                                                                                                                                                         ACCOUNI NUMBER
                                                                                                                                                         102-1?995 MOL
                                                                                                                                                         LAST STATEMB{T               ,ulY   31,2018



 AccountType Key forYour Poilfollo Holdlngis Sectlon:

       DESCRIPTIOTI                DETAITIS

                                   Brokerage account for seeurities transactions requiring customers promptly to pay for securities purchased or deliver
             CASH
                                   securities sold, and resulting custody

             MRGN                  Brokerage account for securities purchased on margin

              INCM                 Account used for accumulating dividend and interest balances, typically for periodic payrnents

              TEFR                 Account for TEFRA U.S. tax withholding if no W-9 or W-8BEN form is on file

              SHRT                 Brokerage account for securities sold short

              NPAC                 Non-Purpose Account, including non-purpose loans and related collateral

              DIFF                 Money differences resulting ftom DVP/RVP settlernents

                                   One of the following; please contact your representati\€ if you require additional information:
                                    .  Good faith margin, a brokerage account for certain transactions entitled to good faith credit;
             OTHR                   .  Assets excluded from an Automated Custorner Account Transfer;
                                    .  Cash balances excluded from cash sweeps; or
                                    .  Clearing Risk Deposit excluded from margin calculations

              DRVP                 Brokerage account for securities transactions that settle on a DVP/RVP basis


                ******       End of statement     ****t*




                                              2454 10 10 03 002   000   14 05                                                           000261 - 5 of 5 NSPoBSRF-ZI 000000
       24441 01 01   80010026105
                                        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 33 of 61




                                                                                                                                                                       AMERINDO INVESTMEMT ADVISOF



                                                                                                                                                                       STATEMENI PERIOD
                                                                                                                                   Month End Closing Method: FlFo
                                                                                                                                                                       August 1 - August 31, 2018



What's ln This Statement
                                                                                ffi                                                                                    ACCOUM NUMBER
                                                                                                                                                                       102'25612 iltOL
Financial Summary..........                                                     000262 - 1 of 5 NSPoBSRF-Z1 000000                                                     IAST STATEMENT          Jr831,2(}1t
                                                                                GETSIATX SPIVAI( MBA CIRA
                                                                                CBIZ MHM LLC                                                                           FOR THE ACCOUNI OF
                                                                                CORPORATE RECOVERY SERVCS/MGR                                                          AMERINDO INVESTMENT ADVISORS
                                                                                5 BRYANT PRKAT 1065 AVE OF                                                             INC MONFT PURCHASE PI.AN AND
Your                                                                                                                                                                   TR ALBERTO VII-AR TTEE DTD
                                                                                AMERICAS
                                                                                NEWYORK NY 1OO18




Your Portfolio at a Glance                                                               Market Value of Your Portfolio
TOTAL VALUE OF SECURITIES THIS PERIOD              35'499       casi   & Money tum Fds                                                           $35.499
                                                                                                                                                 $35,471
NFT EQUITY THIS PERIOD                          $35,499
               STATEMENT
NEr- EeurrY LAsr                                    35,47 t-                             I     Cunent market \€lue

CHANGE SINCE LAST STATEMENT                              2A                              ,     Last statements market \€lue

There are no'Stop Loss" otders or other pendlng blry
or sell open olderc on ffle for your account.




                                                                                                   This summary is for informational purposes only. lt is not intended as a tax document.
                                                                                             $Dc   This staternent should be retained for your records. See reverse side for imporlant information
                                         24641010030020001501
          24441 0 1 01 8001 0026201
                                                                   Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 34 of 61




                                                                                                                                                                                                                                                                              AMERINDO INVESTMENT ADVISORS
  2      ots
GUIDE TO YOUR STATEMENT                                                     Th*      estjmates are obtained       frm   multide   purcs,    whidl may include J.P.         Methods of Computing                   lnterFt      d   tletit Balanes:                       Ad€riptim of JPMS'S practi@s ard pr@edures regarding auctim rate
Your statemst may contain he fdl@ing      wtiss:                            L4dgo Seurities LLC ('JPMS"), its affiiates,            ild   outside     *rvic6.              I   nter6t   i       s charged on a day by day basis for any day that there s a net
                                                                                                                                                                                                                                                          i      debit   surities is available at w-iDmoroan-@m/muniars.
                                                                                                                                                                           bal an @ n       i    ydr werall
                                                                                                                                                                                                  a@@ nt. The calculatim is m ade on a 3ff). ..day basis
Your Portiolio at a Glacei Reflects he net eqlity of ydr aednt at the       Pricing 6limat6 may be ba*d m bids, pri@s wihin he bid offer spread,                           at the rate d rates shoM on he statmfrL lntdest rabs may be changed                                             PLEASE PROMPTLY iloTIFY JPMS
clo$ of the statflent period, the net equity of y@r last statment and dy    clGing pri@s or matsix mettrodology that u*s data relating to oher                             frm time to lime wih fluctuating money market rat6 or fd othtr reens.                                           IN WRITING OF AI.IY MATERIAL
drdge sin€ fE l6t statment. Sweep Program Balm@ represents                  securjtiG whose pric6 are more a@rtainaHe to produce a hypofneli@l                                                                                                                                             CHANGES IN YOUB FINANCIAL
mmey market furd shar6 or bank deposit bda@s (as desibed in the             pri@ bas€d tr the Gtimated yield spread rdatmship betreen the                                  Customd free               qedt balmces may be used in this fim's busin6s $bjet                                 CIRCUI.4STANCES OR INVESTMENT OBJECTIVES.
prospectus d bank deposit program descriptim) generated frm the             *drities.    Pricjng 6timates do not cmstitute tids for             sy   securities. Actual    to the limitalion of  17CFR Sectim 24o.15c3-3 under he Securities
"sweep' of available sedit bale@s jn your ac@unt. Sweep Progrm              pri@s realized at sle may be more d less than tho* shoM on y@r                                 Exchange Act of 1 934. Yd have the right to receive frm us in the @urse                       Ac@unt protection applies when a SIPC       mmbq        firm tails fnancially
Balanc6maybe liquidated fr y@rddtrdd the proceedsretumed toyou.             statment. Unpriced Dir@t Part'cipation Program (DPP) ad Real Estate                            of nmd hrsines operation, upon dmand, the delivdy of:                                         dd is unable to m@t ib obligations b iB ecurit6 cusmqs, but
s4urilies ac@unt tr rmitted to y@.                                           lnv6trnent(REIT) Seorities: DPP and REn searitiesare gfiqally illiglid                        a:            try free credt bda@s to which you are entjded                                   dos mt apply io los$s ftom he ris or fall in the maket value oI
                                                                            and the value of ttre *@dty will, gstrally, be diftrtrt hm its purchas                         b:            ay tully-paid suriliG to which you are entided                                  investmflts or to slPC ireligible asts sucfi as tuhrrs, options ff
lra*et Value o{ Your    Portfrolio: A graph reiecting ttle change in the    price. Aeurate valualion infmatim is not avajlade. The total @st bais                          c:                            ily
                                                                                                                                                                                               sarities purchased on margin upon full payment of                         fulurF, ioreign exchar€e trdsactionq or any investsnfit @ntracts
market value Of   y@. ac@unt ptrtfolio frm the mtrket value reflectd on     fd each *ddty pGitifr ard he unrealized gaiMo$ are provided sddy                                             ay indebtedr6s to us.                                                           lhal de not registqed as surilie or deposit a@ount baldc6, For
your last statflent (Cash ard Mtrey l\,4arket Funds, Equilies, Mutlal       as a gffsd indi€tjon of psfomance ard shouid not be u*d fd tax                                                                                                                               more informalion abdt SIPC Covsage, induding the SIPC Brocfiure,
FunG, Fixed lncme, Othd).                                                   purpGes or othtrwise relied up@ without the sistdce of your tax                                lf this is a mdgin             a€dnt   and we maintain asp*ial mflormdim ac@unt               visit ww-sipc-org (iollw the link to How SIPC ProEb lnve$ors) q
                                                                            acfuiw. With resped to *curity pGitjons received into your ac@unt, c6t                         for you, this is a            cmtined statment of     your gssal a@dnt ed special             by cauing SIPC at (2o2) 371-   am-
Cash Flow Analysis: Shows your opning and clGing @sh/sreep                  basis infomadon, if ily, has been prwided by you. Cost basis infomatim                         mmdardum ac@unt            maintained for you unds Section 220.6 of
program bdd@s. CSsh Flow Analysis rei@ts he categqies of activity.          relating to sedrilies pGitons @nsisting of mqe than twenty tax lots                            Regulatjm T ised by ttre B@rd of Gwemors of ttre Fedqal Reryo                                 The USA PATRIOT Act r6grir6 that all findcjd institulims obtain @rtain
Opsing Bajance is the credit or debit cilied over frm the prwi@s            (purcha*s dd re- inv6tndts) is d$ay€d in he aggregate as me shst                               System. The pmilst r6qd of this sparate ac@unt, 6 regrired by                                 idgnlificatis doruments or other infmatifr in order to cmdy with their
period's dosing bda@. Oosing baltrce is lhe @mbinatim of the total          tem ard one long tm tax lot Furths infmatim is availaHe frffi yar                              Regulatitr T, is available fq your insptrtitr.                                                custmer identifcatiff pr@edures. Until you provue he reqrired
debits and qedtsfd tne statment period tetherwih &e opening balance.        b.oks. Cost basis infomalion h6 b@n provided by y@ or by a hird party                                                                                                                        infomaton or d@umfftq we may not be aue lo open or maintain an
A debt balmce (mffey you @e us) is irdi€ted by a minus sign in thes         on ydr behalf, ad not by JPMS. C6t bsis infmatim rdajing to y@r                                For Option A@ounts: Furthd infmalion with respect to cmmissims                                a6dnt or effect dy fssctims fdyo.
slims.                                                                      mutual funds hddings, regard€$ of the numbs of td lots, isdisplayed in                         ad oher drdgesrdated to theexedljon of listedoptiffstrasctions has
                                                                            the aggregate as one shdt tffi try lot and me lmg tm tq lot. Further                           bes induded m ctrf rmatiffs of sch trmsctios prwiasly fumished                                A$eb:
ln@me Summay: Reflets the total dividend, inttrest ild ohq in@me            infmatid is availade frm JPf.4S.                                                               to ya        ad $c$            infdmatim     lill   b€ made available to you prffipdy upm     Subject to regulatory or other preagreed limitalions, all or any part of   he
mounts fd the statment period ard yed to date. Any bx wihhdd, m argin                                                                                                      Mitten       reqrst.                                                                          se@rili6 in youra@ant may have beff us€d by us in guritiesfnancing
inter6t ard misllansus charges de includ€d here if apdi€ble.                S The original @st basis of this posilion has             bsn        adjusted to reiect                                                                                                      transclions.
                                                                            amdiztion oraoretim                                                                            B€rd         Bonds: lf any           suriti6        held by us fd your ac@unt 4e beder
Di$ibution Summary: Reflects retJms on €pital, li+idaiiss, and oher                                                                                                        obligalions which have b@n                 ised       sin@ D€ffibtr 31, 1942 wittr digina.l   ilobs:
incme for the statffitrtpsiod ard drent y€r.                                Unles   yo have elected a dffqent             dosing methoddogy, 6 noted on he                 matJriti6 of mqe han me r, re agree hat we will sti$y he @nditons                             S   -Thetrtrsctind*ribed isstiecttohe         U.S.   TrwryorAgflcy      Debt
                                                                            front, d identified a specifc tax lot        in he trade d€riptim, all trad6 are               st forh in ilbdivisiss (i), (ii)and (iii) of Tr€asry Begulation Section 1.165-                and Agency MBS fails drdge t'ading praclice Fdished by TMPG ed
Retirement Pld: Befl@ts the @ntritulions r@eived edclsfibutiffspajd         cl6ed dtundd th6'FIFO" (First ln First OUT) mehodogy. Fd Regulated                             12 (c) (3) ard cwddt that we will cmply wih he requirments of                                 SIFMA at httss:/                                       7/0gFails-Chag+
dJring this statemfftpflod as rell s for the prwious year.                  Inv6tmfftCmptri6             or Divjderd Reinvesfnent         Plil gls, fd      which     he   Treailry Regulatjon S€tion 1.165-12(c) (1) (iii) @ncming the delivsy of                       Tradng-Practice-2ol^..,w.sifma.org/wpcst6vupl@dv201
                                                                                                                                                                                                                                                                                                 6-07-1 3.pdf                                ard
                                                                            avqage pdcemehod           h6 bes chos, positjfrs             are   de! dt      on a FIFO      ilch b@rq oHigations.                                                                         \^N.sifrf, a- org/rewr@ggeneral/f ailecharge-f din g-pracdced
Your Portiolio   Alloalion:A                       set
                              pie drartdefining your       all@diffs(cash   b6is                                                                                                                                                                                         | - JPMS recdvF cmpengtim ld dr@tng @stmtr orders fd equity
ard   Money lvlarket Funds, Equiti6, Mutual Furds, Fixed   lncme, Other).                                                                                                  Financial Statqnat: A findcid statmflt of drfm is available fd y@r                            wurities. The source ard nature of $ch mptrsation re@iv€d on his
                                                                            Third Parw lniormation-                                                                        persmal insp€liff at @roffice, dac@ywill be mailedtoy@ upm Mitten                             tansctiff, if ay, will be fumished to y@ upff Mitten request.
Portfolio Value: Refi4ts a $mmary of cash dd mmey market funds,             This statffient contains (i) infomation obtained frm mullide drect,                            request.                                                                                      U - Y@ may be eligiHe fd treakpointdiwunts based on the size of your
egriti6, mutual turds, dd fxed incme for ttre statment pqiod.               indrect, affiliatd, unaffiliated, prHic dd proprietary data eurces                                                                                                                           prrchas, flrtrt holdngs or future purchass. The sal6 charge you paid
                                                                            (indrding, hrt not limited to identifying infmdim, mdket data, €l@lated                        Custody: We carry your accdnt ard act s y@r @stodan for funds ard                             may dffer siighty hm tp Pr6p@tus disdosed rate dre to r@nding
Bonds with 60 - Day Horizo: Reflects bords hat will mature or ae            data, refersce data, valuatiffs, ralings, cdpon and dvhfrd rat6 ard                            surilies, m@ re@ived by us, wtricir have ben depGited direcdy with us                         €l4latiffs. Pl€$ refs to the Prospectus, Statmtrt of Additionai
$bject to redmptifi w1th1n the next ED days.                                other fundamstal data), md (ii) lnfmatlon which is @lculated based                             q re@ived6                a   rNltof transctionswe pr@6sfqydraccdnt. lrquiri4                 lnfomalion or cmtact y@r fi ndcial advis for furthq infomation.
                                                                            upon sdr infomation (includng hrt not limjted to, ma*et values, Curent                         regarding your             Siatfrent   may be drected to JPMS at347-643-9953.                 V - A paps c@y of the offsing dodment relaiing to his fa$cti6 is
Your Portfolio Holdings: Beflects €sh and money market tunds and            Yidd ard Estimated ilnud incme). Alfpugh JPMS believF thes                                                                                                                                   avajlable, upon request, bycalling 1-866-803- 9204during nmd busin6s
all sdrites in your ac@unt. A@rued interFt represfrts inter6t eamed         sources &d the sourc6 of market valu6 are reliaHe, it d@s not                                  Reportable tothelnternal Rw6ueService: As reqrird bylaw, atyea                                hours.
but not yet paid orcdl*ted ff fxed incme seqrites since the last @upm       indeperdflty reviw dvdify $.h infomalim 4d neitherJPMS nor any                                 fld, we will reportto you and b he lntmd Revenue Swi@ ild to certain                          W -Th6e s4urilies have not b€n registered unCd fE US S4uriti6 Act
date. Thde is no guarst@ that this intsest will be paid by the iss.         eurce will have any dJty orouigation tovdify, @rr4t, ffiplete d update                         states, certain infmaton m *16 (indudng short sales), dividsds, md                            of 1903, ard may only be offered dd sold pJr$ant to regisbalion urds
For DVP/RVP a@@nts, the Ydr Portfdio Hddngs sction reff4ts                  any ilch infomatim. Such infomation is being prdded to yd with all                             vai@s typ6 of intqest hat have bes dedt€d to your ac@unt.                                     the 1933 Act d tr availaue qmpton thqefrm q in a@trd4@ with
un*tded aagctims.                                                           faults tor use frtjrely atyour oM risk, without any wmaty whatsods by                                                                                                                        Regulatid S.
                                                                            JP[.1S, iE affliates   d   any   sch s@r@. NeithsJPMS q              its affiliates nor   my   Stabment Frequgncl: Statflents aill be mailed i, customss whos                                X - Th@ surilies have not b@n registqed unds he US Se@riliesAct
Estimated Yield {"EY')         ardEstimated Annual ln@me ("EAl"}:           scir silr@    shali have ily liability whats@ver rdatng to any ina@uEcy                        ac@unt has activity drring he statment peiod atfectng money balilces                          of 1993, and rere i$ued puruilt to the exmptin prryided by Sslion
Estimated annual    incme is calelat€d by  multiplying eiher the curent     orlack of timeliness or cmdetene$ of such infmatim q dyus her@f                                ador sarity pGititrs. Delivtry Vtr$s Paymst dstmers whos                                      3{cX7) of tne lnvesfnst Compey Act of 1940. The *orities may mly be
cdpon rate or il    Ftimated anud dvilsd (gtrtrally calculated by           or for misims therefrom nor for any l6t profits, indrect, sp@id or                             ac@unt has activiry will receive statments s a quarterly b6is that will                       offtred ild sld (i) puHilt to registratim under the 1933 Act or il
annualizing he most r4flt regular €sh dividerd) by the qrstjty of           cffsequfflial dilagG. Mor@vd, ilch wrces retain exdusive                                       refect all actvity during the qrarter. Al ohs custmec will be smt                             qffipton herefrffi and (i) in cffidiilce with the p@isions of S4lion
$e surity held. For bale€s olher thm sw@p p.ogram balaces,                  proprietary dghts in such infomatjon. You may u* sch inlomation trly                           statemtrts at least fer times a cderd{ yea provided thdr accdnt                               3(cX7).
Estimated Vdd is alelated by dvidng Estimated Annual lnme by the            tq  your intmal use ild purp@s ild not ftr r4s (other han in                                   @ntains a mongy balance or se@rity positid.                                                   Y - To obtain a    paps @py of the otficial statms! dee €ll 8z-43G
market value ot the surity. Th@ figur6 are estimates based ff               ctrnection with ttre traectid d posidon fd whidr the infomalion is                                                                                                                           3544 fd dm6tic ac@unts d 347-64362ets f6 intffialional a@dnts.
mathmati€l calculatiffs using data obtained frm outside 9urc6.              provided) or   retrtrsision   without prior wittff approval of the              wr@, d         lnformation Available Upon Requ6t The date ild time of the                                    Atmatjvely, y@ may @ntact your 916 repreqtative d brokdiealer.
Be€use pri@s ot suriii6, cdpon ard dvidffd rat6 are ekiect                  fq ily   unlawtul or undthorized purp@.                                                        tsilsctim and thg name of the pdon frm whffi he surity was                                    Z - A JPi,1S affiliate is a market maker in the *@rity. As a market maket
to dldge at any timo, the* eslimat6 should not be relied u@n                                                                                                               prrchased, d to shm it w6 sold will be fumishd upd request                                    the JPMS affliate may have acted 6 princjpal, may have had a ldg tr
exdusivdy fq making inv6bnst, tadng tr td deisitrs. B€aus                   Tranaqtion Detail: Renrcts all transctions stling or pr@sed fq your                                                                                                                          short positim in the sedrity, and may have profit€d q lost in @nnecton
diffsent 6set types (e.9., eqiiti6 veHs fixed incme *4rities) tsd to        ac@unt ttris   statmtrt     period.                                                            Pl@s promptly mtily the off @ eruicing your account in witing of                              wifi he   h4sctid.
havedffsent inveshentchaacteristcs, thes estimat6 should not be                                                                                                            dy chage ql ad d 16$ The off e sflidng your a€ou nt @n be fou nd
cmpaed acro$ ast typ6. The cal@latitrs 4e fd infmalional                    Trades Exedted But Not Yet Setded: This section will reflect any                    t-ad6      on page l-
purp66 only ad are not a projeclio d gudantee of fufure retums-             not yet stded by the statment dosing date. The stdment date is                                                                                                                                                                                    0?18 - S1BSBKol
Addtidally, d€s note hat EAI ard EY fd cstain types of Searit6              indicated in the first cdumn.                                                                  lcndly include                ydr   a@ount    rumbs{s) on all @rr6porden@"
might indude RetJm of Principal or Capikl Gains. H@* cmtactJPMs
if you   d6ire addtjonal infmatim.                                          IMPORTAiN NOTES                                                                                      a mmbd ol the Sedrili6 lnvestor Proteclion Corporatid
                                                                                                                                                                           JPlrtS,
                                                                            Dividend lncme: Dividerds qedted to your a€dnt may indude capital                              ("S|PC"I provide a@ount proteclion lor the M equity of a
Market Pric6-                                                               gains, non-taxable dviderds ild/or dvidends 6 foreign stock. Ye mev                            @storer's funds fld            sdrili6       positiffs- SIPC provides
The market vall        ar   holdngs de as of he last busine$ day of the     wish to @n$lt your td advis with regtrd to ydr tax liability m                                 $5oo,m0 ot pri m ary ret equi ty proFclion, induding 5250,000 tor d aims
statment perio           f ordetemining marketvalu6 reprffi nt eslimat6.    dividfld   credits.                                                                            lor cash ("slPc  covsage")- Visit lllljlpgglg lor more iniormatin
                                                                                                                                                                           about SIPC Coverage-
                                       Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 35 of 61




                                                                                                                   AMERINDO INVESTMENT ADVISOS

3ofg
                                                                                                                   STATEMENT PERI@
                                                                                                                   August 1 - Autiust 31, 2018


                                                                                                                   ACCOUM NUMBER
Portfolio Value                                                                                                    102-25612 MOL
                                   Ilils   PfRtoD                   I.^SI PIRIOD
                                                                                                                   1AST, TAIET'ENT                  tuB31,2018
Assets

Sweep Program/Money Mkt     Fds    35,498.92                        35,47L.34

Total Assets                      $35,498.92                   $35,471.34
NEI PORTFOLIO VALUE               $35,498.92                   $35,471.34



Gash Flow Analysis
                                   IHIS PERIOD                        TIIIS YEAR

opening cash/sweep Prog.                   $o.oo                         $o.oo

Div/lnVOther lnc (Credit)                  27.58                       136.84

Amount Grcdited                        $27.58                        $136.84

Securities Bought                          -27.54                      -136.44
                                                                                                                                       Your Portfolio
Amount Debited                        927.58                         $136.84                                                           Allocation
Closing Cash/Sweep PrcE.                   $o.oo                         $o.oo



lncome Summary
                                   IIIts   PERIOD               YEAR TO DATE

Dividends                                  27.54                       129.98

Total                                  $27.5e                         $12s.98



                                                                                                                            Cash & MMF 1OO%




                                                                                                                UFha.led   pqllffi almlc   debil   blae   ad,/q 3hdl mnkcl




                                             24641010030020001502                                 000262 - 2 of 5 NSPOBSRF-ZI 000ooo
         24441010150010026202
                                       Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 36 of 61

       JPMorgan                                                    OFFICE SERVICING YOUR ACCOUM
                                                                   J.P. Morgan Securities
                                                                   383 Madison Avenue
                                                                   NewYork, NewYork 10179
                                                                                            LLC


                                                                   (21,2) 27O$OOO
                                                                                                                                                      AMERINDO INVESTMENT ADVISORS

4of9
                                                                                                                                                      STATEMENI PERIOD
                                                                                                                                                      August   1   - August 3L, 2OAa


                                                                                                                                                      ACCOUNT NUMBER
                                                                                                                                                      102-25612 MOL
Your Portfolio Holdings                                                                                                                               LAST STATEI\i]ENT       ,uly 31,2018

Please refer to the account type key in the messages section at the end of this statement if you require more information regarding the
account types in your portfolio.


CASH & MONEY MARKET FUNDS
                                                                                                           MARKEI               ESTIMATED ESIMAIED
DtscRtPlrox                            IVPE       SYMBOYCUSIP               QUANIITY              PRICI     VALUE         AililUAL TNCOME YTELD (S)
G EN ERAL TREASURY SECU RITIES         CASH       GTBXX                   35,498.92           1.OOOO       ?q uoo                  319     0.8986
MONEY IV]ARKET FUND CLASS B
EST. 30 DAY AVG YIELD .9700%o


TOTAL CASH    & MONEY MARKET FUNDS                                                                        $35.499                 $319



YOUR PORTFOLIO HOLDINGS ESTIMATED ANNUAL INCOME                                                                $319
YOUR PRICED PORTFOLIO HOLDINGS                                                                              $35,499


Transaction Detail
INVESTMENT ACTIVITY
SETILEME]IT   rRADE
DAIE          DAIE     IRAI{SACilOli          DESCRtPltOlr                                  SYMBOVCUSIP               OUAiTIITY             PRICE         DEBII AfYIOUI{I         CRED1T   AMOUilI
                                                                                                                                                                   27.54
                                              MONEY MARKII FUND CLASS B
                                              DIVIDEND REINVEST


SECURITIES BOUGHT                                                                                                                                              $-27.58
                                     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 37 of 61


       J.PMorgan                                                OFFIC-E SERVICING   YOUR A@OUNI
                                                                J.P. Morgan Securities
                                                                383 Madison Avenue
                                                                New York, New York 10179
                                                                                         LLC



                                                                (272) 270-60co
                                                                                                                                                    AMERINDO INVESTMENT ADVISORS

5ofg
                                                                                                                                                    STATEIVENI PERIOD
                                                                                                                                                    August   1   - August   3L, 2OLa

                                                                                                                                                    ACIOUNT NUMBER
Transaction Detail                (continued)                                                                                                       102-25612 MOL
                                                                                                                                                    LAST STATEMENT               ,uly 31, 2018
DIVIDENDS      / INTEREST / OTHER       INCOME

DIVIDENDS


                                  GENERAL TREASURY SECURITIES               GTBXX                                                                                        27.54
                                  MONEY IVARKEI- FUND CLASS B
                                  MONTHLY DIVIDEND


TOTAL DIVIDENDS (CREDIT)                                                                                                                                                $27.s8


Your messages


 lmportant lnformation For Glients Holdin8 Restricted Securities:


 secondary market exists. While we typically use the value of the registered/unrestricted security of the same issuer and same class for statement (and other) reporting
 purposes,thepricerealizableinasaleofthesecuritiesmaybelessthanthe"MarketValue"indicatedandcouldbezero.                      Noattempthasbeenmadetoindependentlyvalue

 being overstated by an amount equal to the difference (if any) between the value of the freely-traded underlying security and the actual value of your restricted shares. For
 additional information on pricing, please see "Market Prices" on the backof youraccount statement.

 FIIIRA Disclosure
 As part of the Financial lndustry Regulatory Authority (FINRA) lnvestor Education Program, you may obtain informatlon on FINRAs Public Disclosure Program by contacting
 FINRA at telephone number (8OO) 239-9999 or via the internet address which is www.finra.org. ln addition, a brochure explaining the Public Disclosure Program is available
 from FINRA upon request.

 Reporting any lnaccuracy or Discrepancy in your Account:
 youareadvisedtopromptlyreportanyinaccuracyordiscrepancyinyouraccounttoyourbrokerand                   J.P.MorganSecuritiesLLC(JPMSLLC) atthetelephonenumberslisted.

 Morgan Representative and JPMS LLC. JPMS LLC contact information; telephone number (8OO) 634-142a or (347) 643-9953 or write to J.P.Morgan Securities LLC Attn:
 Client Services Operations, Four Chase Metrotech Center, Brooklyn, NY 11245.




                                         24641010030020001503                                                                      000262 - 3 of 5 NSP0BSBF-Z1 000000
       24441 01 01 8001 0026203
                                      Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 38 of 61

       J.PMorgan                                                  OFFICE SERVICING YOUR ACCOUNI
                                                                  J.P. Morgan Securities
                                                                  383 Madison Avenue
                                                                  NewYork, NewYork 10179
                                                                                           LLC


                                                                  (2L2) 270-6000
                                                                                                                                                      AMERINDO INVESTMENT ADVISORS

6ofg
                                                                                                                                                      STATEMEM PERIOD
                                                                                                                                                      Au€lust   1   - August 31, 2018



YOuf     messages               (continued)                                                                                                           ACCOUNT NUMBER
                                                                                                                                                      102-25612 MOL
                                                                                                                                                      LAST STATEMENT           ,uly 31,2018



lmportant lnformation Regarding Auction Rate Securities (ARS):
ARS are debt or preferred securities with an interest or dividend rate reset periodically in an auction. Although there may be daily, weekly and monthly resets, there is no
guarantee that there will be liquidity. lf there are not enough bids at an auction to redeem the securities available for sale, the result may be a failed auction. ln the event of a
failed auctlon, there is no assurance that a secondary market will develop or that the security will trade at par or any other price reflected on statements. Accordingly,
investors should not rely on pricing information appearing in their statements with respect to ARS. Where JPMS was unable to obtain a price from an outside service for a
particular ARS, the price column on your statement will indicate "unpriced".

Electronic Funds Transfer Notice
ln case of errors or questions about electronic transfers in your brokerage account transmitted through the ACH Network, you must contact Client Seruices Operations
department of J,P. Morgan Securities LLC immediately at telephone number (8OO) 634-142a or (347) 643-9953 or write to J.P. Morgan Securities LLC., Attn: Client Services
Department, Four Chase Metrotech Center, Brooklyn, NY t1"245 if you think your account statement or transaction record is wrong or if you need more information about a
transaction listed on your account statement or transaction record. We must hear from you no later than 60 days after we sent the first account statement on which the
problem or error appeared.

1-.    Tell JPMS your name and account number.
2.     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information
3.     Tell JPMS the dollar amount of the suspected error.

lf you tell JPMS orally, JPMS may require that you send it your complaint or question in writing within 10 business days,

JPMS will determine whether an error occurred within 10 business days after JPMS hears from you and will correct any error promptly. lf JPMS needs more time, however,
JPMS may take up to 45 days to investigate your complaint or question. lf JPMS decides to do this, JPMS will credit your account within 10 business days for the amount you
think is in error, so that you will have the use of the money during the time it takes JPMS to complete its investigation. lf JPMS determines at the conclusion of the
investigation that there was no error, JPMS will charge your account for the credited amount. lf JPMS asks you to put your complaint or question in writing and JPMS does not
receive it within 10 business days, JPMS may not credit your account.

For errors involving new accounts or foreign-initiated transactions, JPMS may     take up    to 90   davs to investigate vour complaint or question . For new accounts, JPMS may take
up to 20 business days to credit your account for the amount you think is in error.

JPMS will tell you the results within three business days after completing its investigation. lf JPMS decides that there was no error, JPMS will send you a written explanation.
You may ask for copies of the documents that JPMS used in its investigation.
                                       Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 39 of 61


           J.PMorgan                                                      OFFIC]E SERVICING YOUR ACCOUM
                                                                          J.P. Morgan Securities
                                                                          383 Madison Avenue
                                                                          NewYork, NewYork 10179
                                                                                                   LLC



                                                                          (272) 270-6000
                                                                                                                                                       AMERINDO INVESTMENT ADVISORS

7   of s

                                                                                                                                                       STATEIVIENT PERIOD
                                                                                                                                                       August   1   - August 31, 2018



Your       messages               (continued)
                                                                                                                                                       ACCOUNT NUIVBER
                                                                                                                                                        102-25612 MOL
                                                                                                                                                        LAST STATEI4ENT        ,ury 31, 2018




    Options Regulatory Fee - ORF rate updates fot Au8ust 01 2018
    Effective on Aug 01,2OL8, ISE Options Exchange expects to file with the Securities and Exchange Commission ( SEC") a rule change to increase the Options
    Regulatory Fee ("ORF') from $.0016 to .OO20 per option contract. Subject to SEC review.

    Effective on Aug 01,2OL8, GEMX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ( SEC") a rule change to increase the Options
    Regulatory Fee ("ORF ) from $.OO10 to .OO2O per option contract. Subject to SEC review.

    Effective on Aug 01,2Ot8, NOM Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
    Regulatory Fee ("ORF') from $.OO27 to .OOO8 per option contract. Subject to SEC review.

    Effective on Aug OL 2OLa, CBOE EDGX Options Exchange expects to file with the Securities and Exchange Commission ( SEC") a rule change to decrease the Options
    Regulatory Fee ("ORF ) from $.OOO4 to .OOO1 per option contract. Subject to SEC review.

    Effective on Aug Ot2OLa, CBOE C2 Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC ) a rule change to decrease the Options
    Regulatory Fee ( ORF ) from $.0014 to .0011 per option contract. Subject to SEC review.

    Effective on Aug Ot2OLg, CBOE BZX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ( SEC                 )a   rule change to decrease the
    Options Regulatory Fee ("ORF') from $.OOO5 to .OOO2 per option contract. Subject to SEC review.

    EffectiveonAugOl 2OtA,CBOE Exchange, lnc.expectstofilewiththeSecuritiesandExchangeCommission("SEC")arulechangetodecreasetheOptions
    Regulatory Fee ( ORF ) from $.0049 to .0028 per option contract. Subject to SEC review.

    Non Rec-eipt of Ghecks or Stocks:
    please report any difference or non-receipt of checks or stocks, indicated as delivered to you, to Client Services Operations at 800-634-1428i or write to Client Services
    Operations at J.P. Morgan Securities LLC. Four Chase Metrotech Center, Brooklyn, N.Y. 11245-OOO1

    Due to adverse interest rate conditions in Euro-denominated assets and in order to maintain a stable 1.OO net asset value, your shares in money market funds that are
    Euro-denominated may be redeemed on an involuntary basis on days or in periods in which such money market funds experience negative yields. Even where the net asset
    value of shares you hold may remain stable, in a negative interest rate yield environment, the number of shares you hold may decrease and, at redemption, you may receive
    back an amount that is less than your original investmen! furthermore, future distributions may be reduced.




                                          24641010   03 002 00   015 04                                                               000252 - 4 oI 5 NSPoBSBF-ZI 000000
           24441010180010026204
                                  Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 40 of 61

       JPMorgan                                             OFFICE SERVICING YOUR ACCOUNT
                                                            J.P. Morgan Securities
                                                            3&3 Madison Avenue
                                                            NewYork, NewYork 1O179
                                                                                     LLC


                                                            (2l-2) 270.6A00
                                                                                                                                        AMERINDO INVESTMENT ADVISORS

Sofg
                                                                                                                                        STATEIV]ENT PERIOD
                                                                                                                                        August 1 - August 31, 2018


YOuf   messages             (continued)                                                                                                 ACCOUNT NUIVBER
                                                                                                                                        102-25612 MOL
                                                                                                                                        LAST STATEMENT       ,uly 31,2018



MARGIN AGCOUNT:
lf you are a customer with a margin account, you consent to JP Morgan's right (to the extent permitted by applicable law) to use, lend or pledge any securities held
by J.P. Morgan Securities LLC in your margin account. ln certain circumstances, such loans or other use may limit, in whole or in part, your ability to receive
dividends directly from the issuing company and/or your right to exercise voting and other attendant rights of ownership with respect to the loaned, sold or pledged
securities. Such circumstances include, but are not limited to, loans of securities that you own in your margin account that continue over record dates for voting
purposes and exdividend dates for dividend distributions. lf you do not receive dividends directlyfrom the issuingcompany, you may receive payments-in-lieu of
dividends which could cause you to lose the benefit of the preferential tax treatment accorded to dividends.
lf you carry a margin balance, your account statement will reflect the current annual interest rate applicable to your margin loan. Please review the current rate, as
under certain circumstances the rate may change without advance notice. lf you have any questions or concerns about your current interest rate, please speak to
your Financial Advisor.
                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 41 of 61




                                                                                                                                                          AMERINDO INVESTMEI.IT ADVISOF

9ofs
                                                                                                                                                          STATEMEM PERIOD
                                                                                                                                                          August   1   - August   31, 2018


Your    messages                    (continued)
                                                                                                                                                          ACCOUNI NUMBER
                                                                                                                                                          102-25612nm1
                                                                                                                                                          I.AST STATEMENT           Juily   31,2o1t



 Account Type Key for Your Portfolio HoldlnEls Section:

       DESGRIPTloil                 DETAII-s

                                    Brokerage account for securities transactions requiring customers promptly to pay for securities purchased or deliver
              CASH
                                    securities sold, and resulting custody

             MRGN                   Brokerage account for securities purchased on margin

              INCM                  Account used for accumulating dividend and interest balances, typically for periodic payn€nts

              TEFR                  Account for TEFRA U.S. tax withholding if no W-9 or W-8BEN form is on file

              SHRT                  Brokerage account for securities sold short

              NPAC                  Non-Purpose Account, including non-purpose loans and related collateral

               DIFF                 Money differences resulting from DVP/RVP settlements

                                    One of the following; please contact your representative if you require additional informationl
                                     .  Good faith margin, a brot<emge account for certain transactions entitled to good faith credit;
              OTHR                   .  Assets excluded from an Automated Customer Account Transfer;
                                     '  Cash balances excluded from cash sweeps; or
                                     '  Clearing RisK Deposit excluded from margin calculations

              DRVP                  Brokerage account for securities transactions that settle on a DVP/RVP basis


                ******        End of statement    ******




                                               24641010030020001505                                                                      000262 - 5 of s NSPoBSRF-Z1 000000
       24r''/..'tO't0180010026205
                                                    Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 42 of 61




                                                                                                                                                                                         AMERINDO MA,NAGEMENT INC



                                                                                                                                                                                         STAIENIIENr PERIOD
                                                                                                                                                      Month End Closing Method: RFO
                                                                                                                                                                                         August    1    - August   3i., eO18

                                                                                                   ffi                                                                                   ACCCr..f,Yr   MXIBER
                                                                                                                                                                                         to2.{tr485itot
                                                                                                   0OO258- | ot5NSPOBSBF-Z1 000000                                                       usTsrAtEuBtT                 &r83t"2018
                                                                                                   GtrIT{IDYSPIVAK TMC|RA
                                                                                                   CBIZ MHM LLC                                                                          FOR THE ACCOUNT OF
                                                                                                   CORPORATE RECOVERY SERVCS/MGR                                                         AMERINDO MANAGEMENT INC
                                                                                                   5 BRYANT PRK AT 1065 AVE OF                                                           SUBACCT M26 IAN GAZES RECEIVER
                                                                                                   AMERICAS                                                                              C/O GAZES LLC
                                                                                                   NEWYORK NY 1OO18




Your Portfolio at a Glance                                                                                  Market Value of Your Portfolio
NFI CREDIT BALANCE                                           1,529,29O               caah & Money Mkt Fds                                                          $1.529.290
                                                                                                                                                                   $1.527.992
NET EQUITY THIS PERIOD                                   $1,529,290
NEr EQUtTv [-ASTSTATEMENT                                    1,527,992                                      ffi    Grnent market value
CHANGE SINC]E LAST STATEMEM                                           1,,298                                3l.{   Last statements market value

*This portfolio includes one or more unpriced securities that are not
reflected in the Total Value of Securities and the Net Equity This Feriod.

There are no'Stop Loss" orders or other pondlng buy
or sell open ordors on flle for your account,




                                                                                                                      This summary is for informational purposes only. lt is not intended as a tax document.
                                                                                                             $Dc      This statement should be retained for your records. See reverse side for important information
                                                     2444101002   0   020   025801
          2,+441 01 01 8001   002580'1
                                                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 43 of 61




                                                                                                                                                                                                                                                              AMERINDO MANAGEMENT INC
  2at      $
GUIDE TO YOUR STATEMENT                                                          Th6e estimatesare obtaired from mulbple sources, wbidr may irlcludeJ.p.            Mehods ot Cofrplling lnter6t m Detit galanes:                                     A dsiptitr ot JPIUS'S p.actms ard pr*edlres regardng auctim rate
Vdr statement may contain the follov/ing     *cbons:                             Morgal Secuntis LLC ("JPl,4S'), its alfiliates, and outsde setuices.               lnterest is chargsd on a day' by day hass for any day d-iat heie is a net d€bit   seuritie6 is avalabl€ at M,iDmoroan-@m/muniars.
                                                                                                                                                                    balece in '/er overall asolnL The caic'iatifi is made on a 3ff ).. .day basis
Your Portiolio at a Glance Reflects the net oquity of yorr account at dle        Pricing stimates may be based on bids. prices within dre bid offer sFread.         at (te Ete s rates sto+n on ule statffist. ftrigest raies nay be chan-{€d                             PLEASE PAOMPTLY NOTITY JPT'S
clo*  ol he statement p€riod, ihe net €quiry of your iast statement and ary      cl6in9 prices or matrix methodology thai uss data relating to odrer                lrffi time to tme Ridr iucilatiRg m6ey ma*et rat6oa fqoihs [ea$ns.                                    IN WFITING OF AI\Y MATERIAL
ch&ge since the last statement. Sweep Progrm Balance represnts                   securities whose prices are more ascertainabl6 to produce a hypothetical                                                                                                                 CHANGES IN YOUF FINANCIAL
money ma*et furd shtres or bank deposit balances (as describ€d in he             price bas€d on the estimated yield sp{ead r€latidship betvreen the                 Cusiomtr fiee   tredt baleces may be used ii his iim's budE6s sbj4i                                   CIRCUI.4STANCES OF INVESTT'{ENI OBJECTIT/ES-
prospectus or bank deposit program descdption) generated from tire               securities. Priciirg estimatesdo not constitute bids for ary securities. Actual    to the liffitaion of 17CFF Sectis 24015c3-3 under the S€uriti6
"svr€ep" of avajlahle qslit bals€s in your account. Sv{eeF Progrffi              pilces realized at sale may be more or less than those sholi/n on your             Exchange Acl ot 1934. Y@ have F,e right to r*sve frm us in txe @urse              Acsunt proFclion applies when a SIPC mmbd frm lails fnancially
Balaneesmaybeliquidat€donyourorderandtheprocoedsretumedtoyour                    statement. Unpric€d oirect Pardcipation Program (DPP) ild Real Estate              of nffial bugne$ operation, upon csand. heijeli/ery of:                           ad is unable to met its obligadore ro irc scurils custornds, but
surities ac@ant or rffiitled to you.                                             lnv6hnsrt (REIT) Securities: DPP and REIT securities are generaUy illiq,Jid        a:            any free f€<rt bal&ces to which y@ are ff60ed                       do6 rcl apply b losses fros 6ie ri$ qr fall in he market value o{
                                                                                 and the value of the security v/ill, generally, be different frorn its purcha6e    b:            any fully-paid s&urites to 'ihicir you are entidsd                  invem@b or b SIPC iretigiHe asets sucfr as tutures, options on
Markot Value of Your Portfolio: A graph reflecting the chango iD Lhe             ptice- ,Accurate valuatjon informauon is not available. The total cost basis       q                   ey eddtr6      purchasd on margin upon luii payftert ol       iuur6. foreign excid€e fiansactlong, d any inye$4t contsacts
markei'Jaliie Ol ysr ac@unt Fqtlolao irm the mar*et value reflect€d on           fd each seadry positim and the urrea{izal gainiloss are prryided solely                                any   indebte(hss to us.                                      ahat de nol regislsed as securities or deposit accouht balanc6- For
your lst statement (Cash and i.,{mey f,4arket Fu[ds, Equibes, Muual              as a general indicalion of perfomance and should not be used fd tax                                                                                                  more information about SIPC Covdage, including the SIPC Brochure,
Funds, Fixed hrcme, Olher).                                                      purposes or otheryrise relied upon vrithout the assistance of youi ta                            a€entand we maintain asp€id mmorffifuft esunt
                                                                                                                                                                    lf tris is a mtrgin                                                               visitu/w-sipc,org (follow the link to How SIPC Prot*b lnvestors) d
                                                                                 adr'isff. 1 /ith resp€ct to security positiols receiv€d iJ)to your account, cost                 cwuned statfreni of yo6 gssa! aeent drd spsial
                                                                                                                                                                    for you. this is a                                                                by calling SIPC at (202) 371" 8300,
Cash Flow Analysis: Shou/s your opening arld clGing €sh/sweep                    basis infomalion, if any, has been provid€d by you. Cost basis intomatiql          mffitrandum ac@ust maintajned io. you ords SectjoD 22c.6 oi
program balances. CSsh Flow Analysis refiects the €tegories of activity.         relating to securifes positions consisting of more than tuenty tax lols            Regulatis T ised by the Board of Govemors oi hs Fedryal R*rye                     The USA PATRIOT Act requirs that afl nnancial institrtions obtain €rtajn
Oparing Ealance is the dedit or debit carrisj over from the previous             (purchases ard re' investments) is displayed in the aggregate as one short         System. The pmardt redd of this sparate acsunt.                s   reqlii€d by    idensficalion doqments or oher irlformation in orda. to cffpy {r'ith thetr
pericd's dosirg balance. Closinq balance is th€ combiJratjtr ol the tolal        tem and one long tsm ta lot. Further infffiiation is available lrom y@r            Regu'atiq T, is availa$e Fq yol{insp4lim-                                         flstmer jdentifcalion Dr@€dures. Untrl you provrds the reqrired
debil's ard tredb fd Lhe shtement periqJ telherivitri he opening balance.        broker Cost basis infomaton hd been provid€d by you or by a third pdty                                                                                               infomadon or documents, we may not be able to opfr or mainkin &
A debjt balan@ (m@€y you @e us) js indi€ted by a rninus sign in the*             on ydr behalf, and Dot by JP["4S. Cost basis infdmatim re]aling to y@r             For Option A@ounts: Furths infmadon wilh rFpecl to c@mi$ims                       a@dnt or effect any trangctionsfqy@-
secuons.                                                                         muiual funds hoidings, regardiess df ihe number of bx lots, is displayed ill       and ofter ohages related to theexe@tcn ot lisied optidrs     fascdons h4
                                                                                 the aggregate as one shst tffi td lot aid me 169 tm try lot. Further               b"sr indsded        m c$llmaiiss        oi sch i.4scti6s Frevi4siy iunrish€d      Aseb:
In@me Summdy: Reflets tie tota' dividend, inttrest dd odrq in@me                 infdftatid is avEilable ftom JPMS.                                                 to y@     ed sch inimdi@          y,ill be mede avdleble to
                                                                                                                                                                                                                                tcu prffipdy upm      Subiect to regulatory or oher pre-agreed liflitadons.       a1l   or any pst 6f $E
ilounls fry ho statefrent period ard year todaie. Any iax v,ithheld, rnargin                                                                                        sritian   reqr6l:                                                                 *ildtes   in your    a@ilntmay have been usd by        us   jn   slritiesfinancing
interest andfiisllseous charges are includ€d h6€ if apdicable.                   S The origi)El cost basis of this positon has been adjusted to refiect                                                                                               transaadons
                                                                                 amortizatioll or acarelion                                                         B€rs     Bonds: lf any wrjh6 he{d by 6 lg _i€!r acdunt {€ b4ffer
Distribrtion Summary: Peilects reilnrs on capiial, liquidadons, and oher                                                                                            obiigatons whidr have bsn issed rine Deenbs 31, 1982 wjtl] sjginal                Notes:
jncome for the statementperiod and curent year.                                  Unles you have glect€d a different closing methodology, s noted on the             flaturitis of md,e han me r, *e agree hat we wil' slisly he @nditjons             S - The   rdsctjm      described is subject to the U.S. Treasury    orAgsry   Debt
                                                                                 front, d identifisl a sp€.jfic ta\ lot in the bade deeriplioD, all trad6 are       *l iorthio *bdizisisrs{il. iiij ard iiii) clT.ea$ry neguldon Setjon 1.155-        and Agency MBS fails chage fadlng praciice pu$ish€C by TMPG and
Relirement Plan: Refl 4ts the coniribudons receiv€d and dstibutions paid         cl6ed dtundd trle "FIFO' (First In First oUT) med'rodology. Fo. Regulated          12 (cj (3j end ceaat dtal we wili c@dy ldf,r dle .€qui.ffienb ot                  SIFMA al hf(i)s://ww.sifma.orgy'srp-cdtari'uploacrsr2017r'08lFails-Chage-
dJriqg this statementperiod as uell as for the orwious year.                     lnvesirnent Cffipani6 or Dividond Reinvesfnent Plan sales, for v/hich the          Treasry Regula$on S4tcn 1.165-12(c) ( j) {ii) @rcffiing lhe delivery of           kadng-Pftci@-2Q16-07-13.8                                                      and
                                                                                 average price method has been cho$n, positiffis are clffid rut on a FIFO           $ch bsre. obiqa!-ons-                                                             sar.sthna-org/rewr€ggeneral/lails"charge-badin g-practices
Your Portfolio Allocalion:   A pia   chartdefning your asset allocations (Cash   basis.                                                                                                                                                                 - JPI,,]S receivs compensalion foi dir4tng rustofrs orders fs €quiiy
and i\4o[ey [4ad(et Funds, Equiti6s. Mutual Funds.     Fix€d,ncm6, Other).                                                                                          Financial Stament A financiai statem€nt of our firm is availabje for your         '
                                                                                                                                                                                                                                                      seurities.   The source and nature of such compensation received on this
                                                                                 Third Partv ln{ormation-                                                           personal inspeclior at ouroffice, or a copyvrjll be mail€d to yo! upon ffitten    trtrsaction, if any, will be fumish€d to you upoD witten rquest.
Portfolio Value: Reflects a smmary oi cash and msey market funds,                This sfatement @ntains (i) inlomation obtain€d lrffi multjp{e drect,               rquest.                                                                           U - YN may be eligible for breakpointdiscounts based on the size of your
equlti€s, mutual funds, and fixed income for the statement period.               indirect, afliliat€d, unafliliated, public and propriefar/ data sources                                                                                              purchase, a(ent holdings or future purchases. The sales charge you paid
                                                                                 (includir€, but not limited to id€ntrying ilfdmatim, markel data. €lolat€d         custody: We €ry your accant and act as your custodian for fulds and               may differ slightly frm the Piospectus disclosed rate due to roundiDg
Eonds wih 60 - Day Horizon: Reflects bonds that vr'ill mature or are             data, r€ference data, valuatonE, ratjrqs, coupon and diviCend rat6 and             seurities, ffce received by us, which have been depositeddirecUy wh us            calalatims. Please refer to the Prospectus, Statment of Addidonal
subject to redemption w1 th1 n the next ED days.                                 other fundamstal data), and (ii) ifltoffiatlon which is €'(lated bas6d             or received as a result of transactions we pr@6s for yout a6ount. lnquiries       hfomaton or contact y@r fintrcial adviFr for further infomation.
                                                                                 upon such infomaton (indudng brt not ljmited to. market values, Cuffent            regarding your Statment may bedirected to JPiVS at 347-64&9953.                   V - A papd copy of lhe offering doument reladng to fris transactjm is
Your Porttolio Holdings: Reflects cash afd mon6y market funds a1d                Yield and Estimated anuai;ncffi€)- Alhough JpillS believes these                                                                                                     available, upon r€quest, bycallirlg l-866-803- 9204 duilng normal busin6s
a{l soilrites in yolr ac6unt. Accrued irlt€rost represmts interest sarn€d        $urc€s od $e surces of maket valu6 are rdiaue. it d@s not                          Beportable to th€lnternal HevenueSerulco: As required bt Jaq atyear               hours.
butnotyet paidorcoll€cted or flxedilrcame securites since the la6tcoupon         independentiy reviev/ d vsity such infomatjm and nei$'ierJPi,4S nor any            end, vr'e wiJJ reportto you and to the lntenal PeveDue Sryice and lo certajD      W - Th6e s4urities havo not beeD registered under the US S€urjtj6 Acl
date. Th€ro is l1o luarantee that this intgrest v/ill be paid by the issuer.     surcs vill have anyduty or odigaliofl to vsify. @rrst, @p,eie s uplate             stat€s, certain inlffinadon on sales (inciuding short sles). dividenG, and        ol 1933, and may gnly be offered        ild
                                                                                                                                                                                                                                                                                           sold pursuant to registraion unds
For DVP/RVP aeouots, th6 Your Portfolio Holdin{s $ction reflsts                  any sch infomatid- Such iniomalion is being pteiCsi to yd with al'                 various ttp6 of ifrtdest that have b€ar dedit€d to your ac@u!rt-                  the 1933 Act or an avaj,ab,e exspton thtretr6 or in a6trda1@ 4ith
uns6tUd tssactions.                                                              faults for u* allirely at your om risk, without any weaty whalsoevpJ by                                                                                              R€gulation S-
                                                                                 JPMS, its afliliates or arly $ch sNrce. NeithtrJPl,rS or its afiiliates nor any    Statemgnt Frequency: Statements will be mailed to custom€rs',tfiose               X   -   Thse                                      he US Seerities A{d
                                                                                                                                                                                                                                                                     securities have nol been registered und€r
Esrimared \4eld ("EY         ) aM
                                Estimated annual Income ("EAJ"):                 such sour@ sha'l have any liabilitl whatsoever reiatng to any ina@urac/            account has activif/ d!ring the statment period affecfng money balances           of 1933, and were ised pursuart to he exemptjol provided by Section
Estimated annual iDcme is calculated by multiplying sither the curent            or lack of timelines or completeness ol uch infmatid or any up hereol              andior security positions. Delivery Vtrsus Payment customers whose                            lnveshtrt Compay Act of 1940. The seariiesmay mly be
                                                                                                                                                                                                                                                      3(c)(7) of the
coupon €teor an gstimated anrlual dividard(g€neraily calculated by               or for omissions therefrom nor for any lost profits. indjrect, special or          ac@unt has activity lill re@ive statements on a quarterly basjs that will         oltored and eld (i) pu6uaDt to registratiff under he 1933 Act or e
ennualizing the m6t recent regulsrcashdivideDd) bythequantityof                  cons€qugDial damages. Mor@vtr, such sdrces retain exclusive                        iefleet all ativity during the quailor. All other custmers will be sent           exemplion therefrm and (ii) in cmpliance vith the provisions of S4ton
tire security held. For balances other than sweep program balances,              proprjetary dghts in such infomatjon. You nay us such intomation sly               statements at least lar tjmes a calendar year proviCd their account               3(cX7).
Estimated Veld is €lculated by dividng Estimated Annual income by the            tor your intenlal use and purposs and not for reuse (other than in                 cootailrs a froney balance or secJrjly position.                                  Y - To obtain a pap6r copy of the official statament, please          atl 8n-43G
marketvalueofthe security. Thse ligures are estimates bas€d on                   connecfion wjth the transaction or posiiion for'ohich the infomaion is                                                                                               3544 lor domestic accouits or 347-643-62?8 for intomatio[al accounts.
mathgmati€l      calculations usjng     dab obtain€d from outside    sources.    provided) or retransmission without prior written approval of the sour€, or        lnformation Availablo Upon Bequesl The date and timo of                    the    Alt6rnatively, you may contact your sles reprosentative or brokotrdealer.
Because prices of suities, cepon and dividtrd rates are subject                  fd ary urla[tu] or unauthorized purpose.                                           h'ansaction and the name of the person kom whom the securlty was                  Z - A JP[,4S affiliate is a ma*et maker irl tha seoity. As a mdket mak€r,
to change at any time. these estimates should not be reliod uporl                                                                                                   purchased, or to s,1rom lt lvas sold will be fumished upqn r€quast                the JPtu1S atfiliate may have acted as principal, may have had a long or
exclusively for making inveshtent, trading or tu decisjotrs. Because             Transaction Detail: Reflects all transactio[s settling or processed for your                                                                                         short position in the secuity, and may have profital or lost in connectjon
diffserlt asset typ6 (e.9.. equiti6 versus fixed income seturites) tend to       account this statement p€iod.                                                      Plsase promplly notily th€ office servicing your account in writing of            with the transaction
have differelrt iDvestrnentchtractedsdcs, these estimat€s should not be                                                                                             any change of addresqThg oifice sgrvicing your account can be lound
ccmpaT€d aaro$ asset types. Th€se calculations are for rnfomational              Trades Executod But Not Y6t Settled: This section will reflect any trad6           ofi page 1,
purposes only and are not a prcjectior or guarantee of future returns.           not yet sttled by tbe statement ciosing date. The pttlffient date is                                                                                                                                                         03/18 - St8S8K01
Additionally, pleasenote that EAI and EYfor certain types ofSeturities           indicated in the first column-                                                     Kindly includ€      yo!r account numbs(s) on all corespondence-
mjght include Return of Principal or Capital Gains. PleasecoftactJPMS
if you dsire additonal inlfrmation.                                              IMPORTANT NOTES                                                                    JPMS, a m€mber      of the Sgcurities lnvestor Proiection Corporation
                                                                                 Divldend Incom€: oividends cradited to your account may include capital            {"SlPC"), provides account protection for the net squity ot a
Market Pricos-                                                                   gains, non-taxabl€ dlvid€nds andor dividends or loreign stock. Yd r                clstomgr's funds and *curities positjons- SIPC provides
The mskei voi       !r holdngs are as of he last business day ol be              wish to conillt your td advisor vlth regtrd to your try liability on I             S500,000 of prirnary nol equity protectioryincluding 3250,000 tor claims
statffient pedoq. .es fordetemining marketvalues repr6enteslimats.               dividald cr€dits.                                                                  for cash ("SlPC Coverage"). Visit lglgji!::glg Jor more information
                                                                                                                                                                    about SIPC Cowrage-
                                                    Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 44 of 61




                                                                                                                             AMERINDO MANAGEMENT INC

30f10
                                                                                                                             STATEi/IENr PERIOD
                                                                                                                             August   L   - August 31,   2018

                                                                                                                             ACCOIJP'II NUMBER
Portfolio Value                                                                                                              102€1485MOl
                                            rBls PINDD                                  USTPERbD
                                                                                                                             LAST SrATEMEI,fI            ,.|lry3t"2018
Assets

Net Credit Balance                       7,529,290.r9                              7,527,997.77

Total Assets                            $L,529,290.19                            $1,527,991.77
NET PORf,FOLIO VALUE                    $1529,290.19                             $1,527,991.77



Gash Flow Ana$sis
                                            TIITS P€RT'D                                     ililsYtan
OpeningCash/SweepPrcg- $L,527,991,.77                                            $1,s21,423.38

Div/lnVOther lnc (CYedit)                   1,854.89                                    77,234-29

Amount Cndited                             $1,831.89                                 $1L23a.29
Miscellaneous (Debit)                         -556.47                                       -3,37L44
                                                                                                                                                Your Portfolio
lTgY"mT9f*                                  tff:17                                    -t9:9I1J8                                                 Allocation
Net Cash/Sweep Prog            Act          \na.42                                          7,866.81

ClosingCash/SweepPpg. $1,52tt,29o.19                                             $1,529,290.19



lncome Summary
                                            flIGPCTOD                                  YEAR TO OAT€

Credit Balance lnt-                         1,854.89                                   1r,238.29
Total                                      $1€s4.8s                                  $11,238-29

                                                                                                                                    Cash & MMF




                                                                                                                         UGha.lEd pdfiG d.noac.lebal ldaE ad,/d sidl 3Jkl
                                                                                                                         El!€. fhc allocttrft PBHH€ !3 derlr.al trco lfte*d&
                                                                                                                         m?lct Elrc d tflr puliollo,




                                                  2 4 4 41-O   L0   0 2 00 2 0   02 5 SO2
         2,t   141 01   0180010025802                                                                       ooo258 - 2 of 5 NSPOBSRF-ZI omOOO
                                             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 45 of 61




                                                                                                                                                               AMERINDO MANAGEMENT INC

40f10
                                                                                                                                                               STATEMENI PFRIOD
                                                                                                                                                               Augr8t   I   -   Augnst31, 2018

                                                                                                                                                               ACCOUNI NUMtsER
                                                                                                                                                               10201485 MOL
Your Portfolio Holdings                                                                                                                                        LAs.r SrATEMEIiIT        &F31,2018

Please refer to the account type   [<ey   in the messages section at the end of this statement if you require more information regarding the
account types in your portfolio.


CASH & MONFT MARKET FUNDS
                                                                                                             MARI{ET             ESINNAIED ESITUATED
D€SCRIPTIOI{                              TYPE      SYMBOVCUSIP              QUATIITY        PRIC€            VALUE         ANIIUAL   IileOME    NCTO   G)
CASH BAISNCE                                                                                              1,529,290
                                          Credit                                                            L,529,2eo

TOTAL CASH & MONFT MARKET FUNDS                                                                          !91.529-290                      $o


EQUITIES

Equities & Options
                                                         ACCI                                                    mARKgr           tsTMATED       ESIflVIAtED
DTSCRIPIFX                                SYMBOVCT'SIP   IYPE                  QUAXTTTT          PRICI             VALU€    Att{rlAl llrcot{tt     rlELD ($)

ZEPHYR INTERNATIOML INC NEW               o8943K208       MRGN                   1,000        Unpriced
Total Equities & Options                                                                                               $o                 $o

TOTAL EQUITIES                                                                                                         $o                 $o



YOUR PRICED PORTFOUO HOLDINGS                                                                              $1,529,29O
                                           Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 46 of 61




                                                                                                                                                      AMERINDO MANAGEMENT INC

5of10
                                                                                                                                                      STAIEMENT PERIOD
                                                                                                                                                      August   1   - Aqgust 31,   2018

                                                                                                                                                      AC@UM
Transaction Detail                                                                                                                                              NIJI\4BER
                                                                                                                                                      102{1'185MOl
                                                                                                                                                      LAST STATEMS,IT             ,w81,201A
DIVIDENDS        /   INTEREST / OTHER INCOME

IIUIEREST

DAIE                                D€SCRIPTOil                            SITIEOVCUSIP             QUAMTTY       RAIETS}             D€BII   AMOUI{I           CRTDII AMOUIII
oglo7/La                            INT   CR   10201485US   JUL18                                                                                                    1,854.89

TOTAL INTEREST (CREDIT)                                                                                                                                             $1,854.89



MISCEI.J.ANEOUS
DAIE
MO/DAY          TRAI6ACTI()T              DESCRIPIIOiI                                     DEBI   AMOUIII      CREDII AMOUTII

                                          FATCA TAX WTHHELD @ .3OOOOO
                                          AS OF Oe/0U18

TOTAL MISCET IANEOUS (DEB|T)                                                                 $,556.47


Your messages


 lmportant lnfiormdlon For Gllents Holdlng Rastrlcted Securltles:


 secondary market exists. While we typically use the value of the registered/unrestricted security of the same issuer and same class for statement (and other) reporting
 purposes, the price realizable in a sale of the securities may be less than the "Market Value" indicated and could be zero. No attempt has been made to independently value

 being overstated by an amount equal to the difference (if any) between the value of the freely-traded underlying security and the actual \nalue of your restricted shares. For
 additional information on pricing, please see "Market Prices" on the back of your account staternent.




                                           24447010020020025A82
        2444 1 0'101 S001 0025803                                                                                                   0O0258 - 3 of 5 NSPoBSRF-Z1 000000
                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 47 of 61




                                                                                                                                                     AMERINDO MANAGEMENT INC


6of10
                                                                                                                                                     STATBI,IENr PERTOD
                                                                                                                                                     Arg$*1 -Ar$Ss,. a0t3


Your      messages              (continued)
                                                                                                                                                     A@UNTNUEIBER
                                                                                                                                                     102"ot485ilFr
                                                                                                                                                     [Asf   TATEMEXT       lry31,got8


 FIIIRA Disclosure
 As part of the Financial lndustry Regulatory Authority (FINRA) Investor Education Program, you may obtain information on FINRA's Public Disclosure Program by contacting
 FINM at telephone number (BOO) 289-9999 or via the internet address which is www.finra.org. ln addition, a brochure explaining the Public Disclosure Program is available
 from FINRA upon request.

 Reportlng any lnaccuracy or Dlscrspanay ln your Account:
 You are advised to promptly report any inaccuracy or discrepancy in your account to your broker and J.P. Morgan Securities LLC (JPMS LLC) at the telephone numbers listed.

 Morgan Representative and JPMS LLC. JPMS LLC contact information: telephone number (8OO) 634-142a or (3471 643-9953 or write to J.P.Morgan Securities LLC Attn:
 Client Services Operations, FourChase Metrotech Center, Brooklyn, NY 11245.

 lrnportant lnformation Regardlng Auctlon Rate Securltles (ARS):
 ARS are debt or preferred securities with an interest or dividend rate reset periodically in an auction. Although there may be daily, weekly and monthly resets, there is no
 guarantee that there will be liquidity. lf there are not enough bids at an auction to redeem the securities available for sale, the result may be a failed auction. In the event of a
 failed auction, there is no assurance that a secondary market will develop or that the security will trade at par or any other price reflected on statements. Accordin$y,
 investors should not rely on pricing information appearing in their statements with respect to ARS. Where JPMS was unable to obtain a price from an outside seruice for a
 particular ARS, the price column on your staternent will indicate "unpriced".

 Electronl,c Funds Tlarrfer totlce
 ln case of enors or questions about electronic transfers in your brokerage account transmitted through the ACH Network, you must contact Client Services Operations
 department of J.P. Morgan Securities LLC immediately at telephone number (S0O) 634-142a or (347) 643-9953 orwrite to J.P. Morgan Securities LLC., Attn: Client Services
 Department, Four Chase Metrotech Center, BrooKyn, NY 11245 if you think your account statement or transaction record is wrong or if you need more information about a
 transaction listed on your account statement or transaction record. We must hear from you no later than 6O days after we sent the first account statement on which the
 problem or enor appeared.

 1-.    Tell JPMS your name and account number.
 2.     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information.
 3.     Tell JPMS the dollar amount of the suspected enor.
                                        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 48 of 61




                                                                                                                                                AMERINDO MAMGEMENT INC

7of10
                                                                                                                                                STA]EMENT PERIOD
                                                                                                                                                Al€ustI -ArErsSL2018

Your     messages                (continued)                                                                                                    AOCoLNTNLiliSER
                                                                                                                                                !or.t}1485mL
                                                                                                                                                LASTSTih'IEMBfi    &831,201t


 lf you tell JPMS orally, JPMS may require that you send it your complaint or question in writing within 10 business days.

JPMS will determine whether an enor occuned within 10 business days after JPMS hears from you and will correct any eror promptly. lf JPMS needs more time, however,
JPMS may take up to 45 da)€ to investigate your complaint or question. lf JPMS decides to do this, JPMS will credit your account within 1O business days for the amount you
think is in enor, so that you will have the use of the money during the tine it takes JPMS to complete its investigation. lf JPMS determines at the conclusion of the
investigation that there was no enor, JPMS will charp lour account fortfre credited amount. lf JPMS asks you to put your complaint or question in writing and JPMS does not
receive it within 10 business days, JPMS rnay not credit ],our account.


up to 2O business days to credit your account forthe arnount )ou think is in enor.


You rnay ask for copies of the documents that JPMS used in its invqstigation.




                                       2444LO10020020025404
        24441 01 018001@258O/t                                                                                                000258 - 4 ol 5 NSP0BSRF-Z1 000000
                                       Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 49 of 61




                                                                                                                                                AMERINDO MANAGEMENT INC


8oft0
                                                                                                                                                STATEMINI PERTOD
                                                                                                                                                August   1   - August 31,   2018

                                                                                                                                                TMJNINUMBER
Your    messages              (continued)                                                                                                       ro2€1485iml
                                                                                                                                                tASf SNATEM'Fff             msl"torS


 Options Regulatory Fee - ORF rate updates for August 01 2018
 Effective on Aug Ot 2OL8,lSE Options Exchange expects to file with the Securities and Exchange Commission ("SEC") a rule change to increase the Options
 Regulatory Fee ("ORF') from $.O016 to .OO2O per option contract. Subject to SEC review.

 Effective on Aug 0L 2OL8, GEMX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to increase the Options
 Regulatory Fee ("ORF') from $.OO1O to .OO2O per option contract. Subject to SEC review.

 Effective on Aug O! 2OL8, NOM Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.0O27 to .OOO8 per option contract. Subject to SEC review.

 Effective on Aug AL 2Ot8, CBOE EDGX Options Exchange expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.OOO4 to .OOO1 per option contract. Subject to SEC review.

 Effective on Aug O! 2Ot8, CBOE C2 Exchange, lnc. expects to file with the Securities and Exchange Commission f SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF') from $.OO14 to .OO11 per option contract. Subject to SEC review.

 Effective on Aug 01 2018, CBOE BZX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the
 Options Regulatory Fee ("ORF") from $.OOO5 to .OOO2 per option contract. Subject to SEC review.

 Effective on Aug 01 2018, CBOE Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF") from $.OO49 to .OO28 per option contract. Subject to SEC review.

 Non Receipt of Checks or Stocks:
 please report any differenee or non-receipt of checks or stocks, indicated as delivered to you, to Client Services Operations at 800-634-142$ or write to Client Services
 Operations at J.P. Morgan Securities LLC. Four Chase Metrotech Center, Brooklyn, N,Y. 11245-0001

 Due to adverse interest rate conditions in Euro-denominated assets and in order to rnaintain a stable 1.00 net asset value, your shares in money market funds that are
 Euro-denominated may be redeemed on an involuntary basis on days or in periods in which such money market funds experience negative yields. Even where the net asset
 value of shares you hold may remain stable, in a negative interest rate yield environment, the number of shares you hold may decrease and, at redemption, you may receive
 back an amount that is less than your original investment; furthermore, future distributions may be reduced.
                                             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 50 of 61




                                                                                                                                             AMERINDO MAMGEMENT INC

9of10
                                                                                                                                             STA-TEM$IrPERIOD
                                                                                                                                             AlEr$,t 1 - Algust Al, 2OtA


Your     messages                   (continued)
                                                                                                                                             Amcx.r{rN-rilBER
                                                                                                                                              1(}2.oilrs5}l0|.
                                                                                                                                             rAsn$rATEttE{f       ,dt:r1,2013



 MARGIN ACCOUTIT:
 lf you are a customer with a margin aecount, you consent to JP Morgan's right (to the extent permitted by applicable law) to use, lend or pledge any securities held
 by J.P. Morgan Securities LLC in your margin account. ln certain circumstances, such loans or other use may limit, in whole or in part, your ability to receive
 dividends directly from the issuing company and/or your right to exercise voting and other attendant rights of ownership with respect to the loaned, sold or pledged
 securities. Such circumstances include, but are not limited to, loans of securities that you own in your margin account that continue over record dates for voting
 purposes and exdividend dates for dividend distributions. lf you do not receive dividends directly from the issuing company, you may receive payments-in-lieu of
 dividends which could cause you to lose the benefit of the preferential tax treatment accorded to dividends.
 lf you carry a margin balance, your account staternent will reflect the current annual interest rate applicable to your margin loan, Please review the current rate, hs
 under certain circumstances the rate may change without advance notice. lfyou have any questions or concerns about your current interest rate, please speak to
 your Financial Advisor.




        24441 0101 8001   0025805
                                           2444r010020020025505                                                             ooo258 - 5 ol 5 NSPoBSRF-Z1 000OOO
                                             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 51 of 61




                                                                                                                                                  AMERINDO MANAGEMENT INC

1O   of 10

                                                                                                                                                  STAIEMENT PERIOD
                                                                                                                                                  Augrst   I   - August 3L,   2018


Your         messages           (continued)                                                                                                       ACCOJNT NUMB€R
                                                                                                                                                  102{1485ttFL
                                                                                                                                                  lj,STSTATEi'EHT             831,2018


Account Type Key for Your Portfolio HoldingF Ssction:

             DESCRIPNON         DETAIUS

                                Brokerage account for securities transactions requiring customers promptly to pay for securities purchased or deliver
                CASH
                                securities sold, and resulting custody

               MRGN             Brokerage ac€ount for securities purchased on margin

                INCM            Account used for accumulating dividend and interest balances, typlcally for periodic payrnents

                TEFR            Account forTEFRA U.S. tax withholding if no W-9 orW-8BEN form is on file

                SHRT            Brokerage account for securities sold short

                NPAC            Non-Purpose Account, including non-purpose loans and related collateral

                DIFF            Money differences resulting from DVP/RVP settlements

                                One of the following; please contact your representative if you require additional information:
                                 .  Good faith margin, a brokerage account for certain transactions entitled to good faith credit;
                OTHR             '  Assets excluded from an Automated Customer Account Transfer;
                                 .  Cash balances excluded from cash sweeps; or
                                 '  Clearing Risk Deposit excluded from margin calculations

                DRVP            Brokerage account for securities transactions that settle on a DVPIRVP basis


                 ******   End of Statement   ******
STOP
                                        Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 52 of 61




                                                                                                                                                                          ot-AFsoN tNc



                                                                                                                                                                          STATEMENI PERIOD
                                                                                                                                       Month End Closing Method: FIFO
                                                                                                                                                                          August   1   - August 31, 2O1A

                                                                                 ffi                                                                                      ACCOUNT NUMBER
                                                                                                                                                                           10+15833 MOL
                                                                                 000260 - 1 ol 5 NSPoBSRF-Z1 000000                                                        IAST STATEMEIT         ,uly31,2018
                                                                                 GETITIA)Y SHVA( TIBA GRA
                                                                                 CBIZ MHM LLC                                                                              FOR THE ACCOUNI OF
                                                                                 CORPORATE RECOVERY S ERVCS/MGR                                                           OI.AFSON INC
                                                                                 5 BRYANT PRKAT 1065 AVE OF                                                               IAN GAZES RECEIVER
                                                                                 AMERICAS                                                                                 c/o GAzEs LLC
                                                                                 NEW YORK NY 1OO18




Your Portfolio at a Glance                                                                 Market Value of Your Portfolio
TOTAL VALUE OF SECURITIES THIS PERIOD

NET CREDIT BALANCE
                                                   277,670
                                                     17,1,47
                                                                 kr   & Money   N4K Fds




                                                                                Equitias
                                                                                           t   $17,147
                                                                                               $16.832

                                                                                                                                                     $277.610
NEI EQUITY THIS PERIOD                          $294,757                                                                                            $274,4A2

NEI EQUITY LAST   STATEMENT                        291,31-4
CHANGE srNcE LAST     STATEMENT                       3,443                                I    Cunentmarketvalue
                                                                                           N    L"=t                market value
There are no'Stop Loss" ordels or other ponding buy                                                    "t"tements
01 sell open otderc on ffle for your account.




                                                                                                       This summary is for informational purposes only. lt is not intended as a tax document.
                                                                                           $De         This statement should be retained for your records. See reverse side for important information.
                                          24641010030020001301
         2444 t 01 01 8001 002600'1
                                                               Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 53 of 61




                                                                                                                                                                                                                                                      OLAFSON INC
  2ot fi
GUIDE TO YOUR STATEMENT                                                    Th€   estimates are obtained frm mulljde sourc6, which may incltdeJ.P.             Methods oI Computing            lnteret    6   tletit Balan@s:                     A   dsriptifr   of JPMS'S practices and pr@edures regarding          auctis rate
Y@r statementmay cmtdn the follwing     stims:                             f,1dge S€urides LLC ("JPN4S'), its affliates, md outside *rvics-                   Inter6t is charged on a day by day basi s for any day th at there s a net debit
                                                                                                                                                                                                                                  i              s4urities is available at ww-ipmorqd-@m/munids
                                                                                                                                                              bala@ in yar overalla€ant. The calculatiff ismade on a 3tf)...day basis
Your Porttolio at a clance: Reflects the net eqJity of ydr a@@nt at d'le   Pricing 6timat6 may be basd m bids, prices within he tid offer sp.ead,             at the rate d rates shoM on the statmfrt. lntqest rates may be changed                              PLEASE PROMPTLY NOTIFf JPMS
dos of the statflent period, ttle net equity of ydr last statment and dy   closing pri@s or matrix methodology that uses data relating to other               frm time to tme wih flucfuating money market rat6 or fd oths reens.                                 IN WRITING OF AMT MATEBIAL
drege sjnce the last statment. Sweep Progril Bda@ represents               seariti6 who* prics are more as@rtainable to proci.l@ a hypoheti€l                                                                                                                     CHANGES IN YOUR FINANCIAL
mmey market fund shdes or bdk deposit bdtres (as desibed in the            price bas€d ff the Gtimated yield spread relalimship between the                   Customd free        dedt bald@s may be used in this fm's busin6s $bj@t                              CIBCUMSTANCES OR INVESTMENT OBJECTIVES.
prospectus   d   bank deposit progrm desciptiff) generated frm the         s@ritj6.      Pricing   6timatesdo not cmstitute tids for my ecurities. Actual     to ttre limitalion of     17CFR Sectiff 240.15c3-3 under the S4uriti6
"sre@" of available   qdit balm@s in your ac@unt. Sw@p Progrm              pri@s      r€ljzed at qle may be more d less than tho* shown on             yilr   Exchange Act of 1934. Yil have fle right to r@eive lrm us in he  @ur*              Ac@unt protection applieswhen a SIPC     mffibs firm fails fnandally
Balanc6 may be liquidat€d tr yar ordq   ed   the proc@ds retumed to your   statment. Unpriced Direct Partcipation Progrm (DPP) ad R€l Estate                  of nmal hrdngs operation, upon dmand, he delivery of:                              ild is unable to met its obligations to ib scuriliF customss, tut
suritiesac@unt d rmitted to y@.                                            lnvFtrnqt(REIT) Sedrities: DPP ard REIT searitiesare gffqally illiqJid             a:            ey free credt bald@s towhich yN tre fflided                          d@ mt     apply b losss from lhe ris or lall in he mdket value oI
                                                                           and he value of the searity will, gssally, be dttsst frm its purchas               b:            dy tully-paid securiti6 to wfticir you are entided                   inveslm@ts or to slPc ireligit{e asets surfi as tulur6, oplions o
Market Value oI Your Portiolio: A graph reflecting ttle change in the      price. A@urate valualion infmatim is not availabe. The total @st b6is              c:                     any   serilie    purchased on margin upon full paiment oi   futurF, ioreign exafiange transaclions, or any inresEndt @nEacts
market value Of ydr ac@unt pdtfdio frm the market value reflected on       fq  each garity pcjlio ard the unrealized gajMo$ are prryided sdely                                       my indebtedr6s to us.                                       that ile not registsed as suritiG or deposit aeount baldc6- For
your last statment (Cash and Msey l\,4arket Furds, Equitjes, MutJal        as a gmsal irdi@lion of ptrfomance and should not be used fd tax                                                                                                      more informalion ab@t SIPC Covqage' including the slPc Bro.hure,
FunG, Fixed ln(me, Otheo.                                                  purpGs or othwise relied upd with@t fE asistilce of your ta                        lf this is a mdgin a@@ntard we maintain asp@ial mmoredrm ac@unt                    visitw-sipc.org (iollw the link to How SIPC Protets lnvestors) d
                                                                           advis. With respect to srcurity pGitons receiv€d into your ac@unt, c6t             for you, this is a cmtined statment of your gtrsal a@ont trd specjat               by calling SIPC at (202)   3a- &oo.
Cash Flow Analysis: Shows your opening ard clGing €sh/sreep                b6is infomalion, if my, h6 ben provided by you. Cost basis infomatiff              mmdardum ac@unt majntained for you undq Seclion 220.6 of
Frogram balil€s. C8sh Flow Analysis refl@ts he @tegqies of aclivity.       reladng to *curites pGitions @nsjsting ol mqe han trenty tax lots                  Re{ulatid T ise! by he B@rd of Gryemors of he Feddal Reserue                       The USA PATRIOT Act    reqrir6 tlat all finmcial institrtims obtain certain
Opsing Balance is he sedit or detit caffied over hm fie previds            (purchass ad re- investmflts) isdsdayed in the aggregate as me shdt                System. The pqmilflt rtrqd of his sparate account, 6 required by                   identificatiff dodments or other infmatim in order to cmdy with thdr
pe.iod's dosing balil@. Closing bald@ is the @mbinatiff of the total       tem ard one long tsm td loL Furhq informatiff is availade frm y@r                  Regulatim T, is availabe         ftr   your inspecdm.                              @stmer identifcatim pr@edures. Until you provile the regiired
dekits ard 6edts fd ttre statflent period teherwith he opening balance.    broktr. Cost basis infomaton h6 ben provided by yil or by a third party                                                                                               infomalion or d@umffts,     re   may not be able to      opd or maintain an
A dekit bda@ (mmey you @e us) is indi€ted by a minus sign in the*          on ydr behalf, ffd not by JPMS. C6t basis infmatid rdatjng to ydr                  For Option A@ounts: Furthd infmalion with respect to               cmmisids        a@@nt or eff@t my     besctims fd    y@.
sectids.                                                                   mutual turds holdings, regardles of the numbd of tax lots, is disdayed in          md othercharges re{ated to the exe@lion of listed optiffsbasctionshas
                                                                           h€ aggregate as one shqt tm tax lot and me lffg tm td lot. Furher                  bem induded m cfffimatims of $ch transctios previddy fumishd                       A$ets:
ln@m€ Summary: Reflects the total dividerd, intqest ad oths in@me          infmatim is availade frffi JPMS.                                                   to yd ed sdr infmatim will be made available to you prmpdy upm                     Sutiect to regulatory or other pr+agreed limitalions, all or any pat of the
fl ounts lq the statqnent psiod ard yea to date Any bx wihhdd, margin                                                                                         witten     reqi6l                                                                  s@riti6   in your   a6dntmay     have   beff   used by us in   suritjes   financing
inter6t ard mi@llil@us charges ae included here if apdi@de.                S The original @st basis of this positon has b@n adjusted to refrect                                                                                                  transclions.
                                                                           amtrtization or a@retiff      .                                                    Bears Bonds: lf any smuriti6 held by us ftr your ac@unt ae b€der
Distribution Summdy: Beffects r€tums on @dtal, liquidatiffs, ard oher                                                                                         obligalions whidr have ben isued sin€ D@flbs 31, 1982 with qiginal                 Notes:
incme for$e statemfftpqiod and arent y4r.                                  Unls yd have elected a dffqent closing mehoddogy, as notd on the                   maturiti6 of mde than me r, re agree that we will gtiSy he @nditions               S -Thetraectim d*ribedis$tiect to he U.S. Treasry orAgtrcy Debt
                                                                           front, d identified a specific tax lot in the t'ade d&dptid, all rd6 are           st forth in sbdivisims(i), (ii)ard (iii) of Tr€sry Regulation Setjon 1.165-        ard Agency MBS fails chdge trading practca puuished by TMPG ild
Retirement   Pla: Reflets he @nbjbulions rtrdved mddstibutimspaid          cl@d dt undd he'FIFO" (Fkst ln FirstOUT) mehoddogy. Fd Regulated                   12 (c) (3) and covset that we will cmdy with tte requirments of                    SIFN/A at h@silw.sifma.org/wFcmtmVupl@dJ201           7/0a/Fails-Charg+
dlring this statemfftpqiod as rell 6 for the prwious yed.                  lnv6trnfitCmpmi6            or Dividend Beinvestnent    PIil sl6, fd which the     Tr€$ry Regulation S@ton 1.155-12(c) (1) (iii) @ncsning the delivery ol             Tradng-Practice-2015-07-13.pdf '                                    ard
                                                                           avsage pdce method         h6 befl chostr, posititrs    are dced @t on a FIFO      such   b€rs      obligations.                                                      w.sifrna.oMesor@ggenerai/failscharge-f       adin g-practjced
Your Portblio Allo@lion:Apie drartdefining your aset all@atiqs (Cash       b6is.                                                                                                                                                                 | - JP[,4S recdvF cmpgnslim fq dr@ting astms ordere fd equity
and Money Market Funds, Equiti6, l\,4utual Funds, Fixed lnme, Oher).                                                                                          Financial StaMst A financial statfltrt of ilrfim is availaHe ftr y@r               securities. The murce ard natJre of gcfr Mpssation re@ived on ttlis
                                                                           Third Pdft lnformation-                                                            persmal insp*tj m at dr office, d a copy will be m ailed to yd upm tritten         tr4ectim, if ily, will be fumished to yd upd witten rquest.
Portfolio Value: Refl@ts a $mmary of cash and mfrey market funds,          This statffient contains (i) infomation obtained frm multide drect,                request.                                                                           U - Yd may be eligible fd breakpointdisunts bsed on the size of your
equiti6, mutualfurds, ild fixed incme forthe statment psiod.               indrect, affliated, unalfiliat€d, rudic ild pr@rietary data eurc6                                                                                                     grrdre, @rst      holdngs or future purchases. The sal$ charge you pajd
                                                                           (induding, t{rt not limited to identifying infmatm, mdket data, eldlated           Cus-tody: We €rry your aednt and act s y@r custodan tor funds ard                  may  dffer slighdy frm the Pr6p4tus dislosed rate dre to rdnding
Bonds with 60 - Day Horizm: Reflects bonds that will mature or de          data, refersce data, valualiffs, radngs, cdpon ard dvdfrd rat6 ard                 securilies, on@ re@ived by us, wiici have ben d@6iteddirsdy with us                calolalims. Plea* refs to the Prosp€ctus, Statffist of Additional
sliect to redmptim w1 thl n the next EDdays.                               ober fundamfftal data), ed (ii) lnfmatlon which is €ldlated bas€d                  d re@iveds         a   rdltof   fansctionswe proc6sfdy@r a6@nt. lnquiri6           lnfomalion or cdtactydr findcial advis for furhd infomation.
                                                                           upon u$ infomalion (indudng but not limited to, market values, Curent              regdding your Statment may be drected to JPMS at347-64$9953.                       V - A paps copy of ttre offsing do@ment relaling to his t'dsactifr is
Your Portfolio Holdings: Reflects €sh ard money market funds md            Vdd and Estimated ilnual incme). Altlrough JPMS believ6 thes                                                                                                          availaue, upon request, by calling 1-866-803- 9204 during        nmd      busjnGs
all sdrilies in your ac@unt. A@rued interest repregts interst eaned        Furces dd the surc6 of market valus are reliaHe, it d@s not                        Feportable to $e lntemal Rdenue Seryice As reqrired by law, at yetr                houre-
but notyetpaid orcollected m fixedincme @ariligssince he last@upm          indeperdfrtly rwid d vsify sudr infomatid md neitherJPMS nor any                   ffd, we willreportto you and to the lntmd Rryenue Swi@ ild to @rtain               W -The surities have not b€n      registered urds the US S*urities Act
date. Thtre is no guarat@ that bis lnterest will be paid by the iss.       eurce will have anydrty or obligalion to vdify, cor6t, ffiplete d update           states, cdtain infdmalion o sales (indudng short sles), dividdds, ed               of l9o3, and may only be otfered dd sold Nrsant to regisfaton urdd
For DVP/RVP accounts, he Ydr Portfolio Hddngs sction reflects              any such infomalis- Such infomation is being p{ryil€d to ye wih all                vdids typ6 of inttrest that have beff qedted to your ac@unt.                       the 1933 Act s d available dmpton hdefrm q in accdd4@ with
un*tded trdsctims.                                                         faults for us fftirely at your oM risk, without any wffidty whatsoevs by                                                                                              Regulatim S.
                                                                           JPMS, its affliates d any $ch s@rce. NeihsJPirS d its amliates nor try             StaFmenl Frequency: Statffients will be mailed to customss whos                    X - Th* scurities have not b@n registsed urdq fte US Seorities Act
Estimated Yield ("EY')     ard EstimaH Annual ln@me {"EAl"):               sudr ser@ shall have my liability what@ver rdatng to any ina€uracy                 acmunt hs activity drring the statment pedod atfecting money balil@s               of 1933, ard rere ised fJrsmt to the exmptitr prwided by S€tjon
Estimated annual      inffe
                          is cal@lated by multiplying eiber the curent     or lack of timeline$ or cmdetene$ of such infmatim d dyu* ther@f                   andor      *drity pcitiss.         Delivsy Vs$s Paymtrt rustmers whos              qcXT) of the lnvesrnfft CompayActof 194o. The $@riliesmay ffly be
cdpon rate or    il 6timated mnual clivdfld (gtrsally caiculated by        or for mi$ims thsefrom nor for any l6t profits, indrect, sp4ial or                 ac@unt h6 activity nill rec€ive statffienb m a quarterly b6is that will            offsed ild sold (i) pursuilt to regisfatis under $e 1933 Act or e
annualizjng the m6t recst regular €sh dvidend) by the qJtrtity of          cmsequstjal   dma96. Mords, such wrces retain qdusive                              reflect all activity durjng the qrarter. Al oths custmere will be st               exffiplion ttrerefrm and (ii) in cmdiilce with the prcvisions of Selion
the wurity held. For bala@s other th4 sw@p Frogram balileq                                                           u$ ilch infomation mly
                                                                           proprietary dghts in such infomatjon. You may                                      statemflb at least f@r dmes a calerdm yed proviled their accrunt                   qcXT).
Esdmated Veld is €l@lated by dvidng Estimated Annual lnffe by tE           fq your intmal us ed purp@s dd not fd rd* (other fEn in                            ontains a money balance ors@rity @silis.                                           Y - To obtain a papd @py of the official statmfrt, deas cal 8n-43O
market value ol the wurity. Thse figur6 are ostimates based m              cmneclion with the trascttr d posilion ftr whici the intomalion is                                                                                                    3544 fq dm6tc ac@unts d 347-6/3-6213 ftr intsnational a@dnb.
mathmali€l calculatds using data obtain€d frm outsjde sourc6.              provided) or    retrmsision without prior      writtfl approval of lhe   wr€, q    lniormalion Available Upon Requst The date trd time of fte                         Altmalively, y@ may @ntactyour 916 reprffitative d broksdeder.
Be@ue pri@s of suriti6, capon ard dvidsdrat6aresbject                      for   ay   unlawful or unauthorized purpose.                                       baectid and the name of the pffin frm whm he wurity w6                             Z - A JPI,S affliate is a market maker in the sdriry. As a mdket makei
to drilge at any time, hes estimatF should not be rdied upon                                                                                                  girdr6ed, q to wim itw6 sdd will be furnished uptr request                         he JPMS affiliate may have acted as princjpal, may have had a Img q
exdusivdy fd mahng inv6tmfft, badng d tax d€isios. B@aus                   Trilsction      Detail: Reflects all tranections stiing or pr@sed fd your                                                                                             short positim in $e sqrity, and may have profitd s lost in @nn@tion
diffdent ast types (e.9., egritiF vees fixed inme securitiG) tsd to        ac@unt this     statmst     period.                                                PI€*    prompdy mtify the o{fi@ $wicing your ac@unt in Miting of                   with the t'eectim.
havedffqent invesfnentdrtracterislics, fEse estimatF should not be                                                                                            any   chdge ofaddr6s-Theolfi@ ssvicing your a@ount€n belourd
cmpded aqos asset typ6. Th@ @lalatjds de fd infmalional                    Trades Exedted But Not Ygt Setded: This section will reffect any trad6             on page     l-
purp66 only ild are not a Frojectiff q gu4antee of fufure refums-          not yet setded by the statffient dosing date. The *t!frent clate is                                                                                                                                                          0t18- slBSBK0l
Addtioally, d€* note that EAI ard Ey fd cstain typs of Seddti6             irdi€ted in the firetcdumn.                                                        Kindly include         ydr   a@ount rombq{s) on all      @r6porden@"
might indude Retum of Principal or CaFital Gains. Plea*cstactJPMs
if you d6ire addlionallnfdmalid.                                           IMPORTAMT NOTES                                                                    JPt S, a mmbs of the Se@riti6 lnves-tor Proteclion Corporatio
                                                                           Dividerd lncme: Dividends qedted to your a@dnt may indude capital                  ("S|PC"), provids a@ount protection for lhe ret equity of a
Mdket Pric6-                                                               gains, non-taxable dviderds dcyor dviderds fr foreign stock. Y@ mFv                @storer's tunds dd edritiF                 positiqs. SlpC provides
        val'
The market   !r holdngs ae as of the last busine$ day of the               wish to @nslt your tax advis wittr regard to y@r tax liability o                   $500,000 of primdy ret equity proteclior! induding S250,0m lor daims
statmentpedc rfordeteminingmarketvaluGreprentestimat6.                     dividsd credh                                                                      tor cash ("SIPC Covsage')- Visit gg!::!pgg!g for more informatid
                                                                                                                                                              about SIPC CoElage-
                                              Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 54 of 61




                                                                                                                          OIAFSON INC

3of10
                                                                                                                          STAIEMENT PERIOD
                                                                                                                          August   1   - August 31, 2018


                                                                                                                          ACCOUNT NUMBER
Portfolio Value                                                                                                           102-15a33MOL
                                          IHIS PERIOD                      IASI PIRIOD                                                               ,rly31,2018
                                                                                                                          I-AST STATEME.IT
Assets

Net Credit Balance                        L7,L47.LL                    16,831.73
Equities                                 277,6LO.OO                   274,4A2.OO

Total Assets                            $294,757.LL                  $291,313.73
NET PORTFOUO VALUE                      $294,7s7.LL                  $291,313.73



Cash Flow Analysis
                                          ilils   PERTOD                     IHIS YEAR

opening Cash/Sweep           Prcg.       $15,831.73                   $16,15e.79

Div/lnVOther lnc (Credit)                     450.55                        7,471.90

Amount Crcdited                             $450.55                        $1,411.90
                                                                                                                                              Your Portfolio
Div/lnVOther lnc (Debit)                     -t29.O3                         -387.09
                                                                                                                                              Allocation
Miscellaneous (Debit)                           -6.r4                          -36.49

Amount Debited                             $13s.17                          s423.58
                                                                                                                                 Cash & MMF 57o
Net Cash/Sweep Prog. Act.                     315.38                          988.32

Closing Cash/Sweep Prcg.                 $L7,L47,LL                   st7,L47.Lt



lncome Summary
                                           IHIS PERIOD                 YEAR    IO DATE

Dividends                                     430.10                        1,290.30
                                                                                                                                                                95%
Credit Balance lnt.                               20.45                        ]-21,.60

Total                                       $450.55                        $1,411.90
                                                                                                                       Uchadcd podlm dablc dcill    bdre andla shql mald
                                                                                                                      rd{€. lhe dl€tim ?ffilaie       is dalEd tm the aDsold.
                                                                                                                      maLet Y.hc ol tilr pqlfolic




                                                    24641010030020001302                                 000260 - 2 of 5 NSPOBSRF-Z1 000000
           2t a.LIr)1olsOO1lJ(j261102
                                       Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 55 of 61

       J.PMorgan                                                OFFICE SERVICING YOUR ACCOUNI
                                                                J.P. Morgan Securities
                                                                383 Madison Avenue
                                                                                         LLC

                                                                NewYork, NewYork 10179
                                                                (272) 270-6000
                                                                                                                                                            OLAFSON INC

4of10

                                                                                                                                                            STATEMENT PERIOD
                                                                                                                                                            August   1   - August 31, 2018


                                                                                                                                                            AC@UNT NUMBER
                                                                                                                                                            102-15833 MOL
Your Portfolio Holdings                                                                                                                                     LAST STATEMENT          JulY   31,2018

Please refer to the account type key in the messages section at the end of this statement if you require more information regarding the
account types in your portfolio.


CASH & MONFT MARKEI FUNDS
                                                                                                            MARKEI            ESIIMAIED ESIMATED
DESCRlPllOlrl                          WPE       svvtBovcustP           QUAI{IITY              PRICE         VALUI       AillrUAL   tilCOMt   YTELD (%)
CASH BALANCE                                                                                                L7,747
                                       Credit                                                                 77,747
TOTAL CASH      & MONET MARKET FUNDS                                                                       $L7,L47                      $0


EQUITIES

Equities & Options
                                                       ACCI                                                    MARKEI         tsrmArED        ESTIMAIED
DTSCRIPIION                            SYMBOYCUSIP     IYPE               QUAMlrY                  PRICE         VALUE   ANIT|UAL   lllCOME     YrtLD (%)
SIRIUS XM HOLDINGS INC                 SIRI            MRGN               39,100                7.1000        277,610               L,720       0.6196
CTOM

Total Equities & Options                                                                                     $277,6LO           $L,720

TOTAL EQUITIES                                                                                               $277,6'.:0         $L,72O



YOUR PORTFOLIO HOLDINGS ESTIMATED ANNUAL INCOME                                                               $L,720
YOUR PRICED PORTFOLIO HOLDINGS                                                                             $294.757
                                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 56 of 61


       J.PMorgan
                                                                                                            OFFICE SERVICING YOUR ACCOUNI
                                                                                                            .1.P. Morgan Securities LLC
                                                                                                            383 Madison Avenue
                                                                                                                NewYork, NewYork 1O179
                                                                                                                (2L2) 270-6000
                                                                                                                                                                                    OLAFSON INC


5of1o
                                                                                                                                                                                    STATEI\4ENI PERIOD
                                                                                                                                                                                    August   1   - August 31, 2018


                                                                                                                                                                                    ACCOUM NUMBER
Transaction Detail                                                                                                                                                                  102-15833 MOL
                                                                                                                                                                                    LAST STATEMENT               ,uly 31, 2018
DIVIDENDS              /   INTEREST / OTHER INCOME

DIVIDENDS


oB/37/74                                         SIRIUS XM HOLDINGS INC                                                   SIRI                       00   0.0110                                        430.10
                                                 cotvl                                                                                                      WH           129.O3
                                                 REC     08/10/18   PAY   08/31/18
                                                 FATCA TAX WITHHELD



TOTAL DIVIDENDS (CREDIT)
                                                                                                                                                                                                    $430.10
TOTAL DIVIDENDS WTHHOLDINGS                                                                                                                                            $-129.03



INIEREST


                                                         CR    LO2                                                                                                                                       20.45
oa/oL/1,8                                        INT

TOTAL INTEREST TERFDIT)
                                                                                                                                                                                                        $20.45
TOTAL DIVIDENDS             /   INTEREST   /   OTHER INCOME (DEBIT)                                                                                                    $-129.03
TOTAL DIVIDENDS             /   INTEREST   / OTHER       INCOME {CREDIT)                                                                                                                            $4so.55




MISCELIANEOUS
DAIE

oa/o2/Ia          WITH                                    INTEREST ON CRE                                                                    6.74
                                                          FATCA TAx WITHHELD                 @        .3OOOOO
                                                          AS OF O8/0V18

TOTAL MISCELLANEOUS                                                                                                                         $-5-14




                                                            24641010      0 3 0   02   00   013   0   3                                                            ooo250 - 3 of 5 NSPoBSRF-Z1 000000
            24441 0 01 8001 0026003
                   1
                                     Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 57 of 61

    JPMorgan                                                      OFFICE SERVICING YOUR ACCOUM
                                                                  J.P. Morgan Securities
                                                                  383 Madison Avenue
                                                                  NewYork, NewYork 10179
                                                                                           LLC


                                                                  (272) 270-6000
                                                                                                                                                     ol-AFsoN tNc

60f10

                                                                                                                                                     STATEMEM PERIOD
                                                                                                                                                     August 1 - August 31, 2018


Your messages                                                                                                                                        ACCOUNT NUIV]BER
                                                                                                                                                     102-15a33 MOL
                                                                                                                                                     LAST STATEIV]ENT     ,uly 31,2018



 lmportant lnformation For Glients Holding Restricted Securities:


secondary market exists. While we typically use the value of the registered/unrestricted security of the same issuer and same class for statement (and other) reporting
purposes, the price realizable in a sale of the securities may be less than the "Market Value" indicated and could be zero. No attempt has been made to independenly value

being overstated by an amount equal to the difference (if any) between the value of the freely-traded underlying security and the actual value of your restricted shares. For
additional information on pricing, please see "Market Prices" on the backof youraccount statement.

FINRA Disclosure
As part of the Financial lndustry Regulatory Authority (FINRA) lnvestor Education Program, you may obtain information on FINRA's Public Disclosure Program by contacting
FINRA at telephone number (8OO) 289-9999 or via the internet address which is www.finra.org. ln addition, a brochure explaining the Public Disclosure Program is available
from FINRA upon request.

Reporting any lnaccuracy or Discrepancy in your Account:
You are advised to promptly report any inaccuracy or discrepancy in your account to your broker and J.P. Morgan Securities LLC (JPMS LLC) at the telephone numbers listed.

Morgan Representative and JPMS LLC. JPMS LLC contact information: telephone number (8OO) 634-1428 or (347) 643-9953 or write to J.P.Morgan Securities LLC Attn:
Client Services Operations, Four Chase Metrotech Center, Brooklyn, Ny 11245.

lmportant lnformation Regalding Auction Rate Securities (ARS):
ARS are debt or preferred securities with an interest or dividend rate reset periodically in an auction. Although there may be daily, weet<ly and monthly resets, there is no
guarantee that there will be liquidity. lf there are not enough bids at an auction to redeem the securities available for sale, the result may be a falled auction. ln the event of a
failed auction, there is no assurance that a secondary market will develop or that the security will trade at par or any other price reflected on statements, Accordingly,
investors should not rely on pricing information appearing in thelr statements with respect to ARS. Where JPMS was unable to obtain a price from an outside service for a
particular ARS, the price column on your statement will indicate "unpriced".
                                             Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 58 of 61


      J.PMorgan
                                                                                    OFRCE SERVICING YOUR ACCOUM
                                                                                    J.P. Morgan Securities   LLC
                                                                                    383 Madison Avenue
                                                                                    NewYork, NewYork 10179
                                                                                    (2L2) 270-6000
                                                                                                                                                                       OLAFSON INC

7of10
                                                                                                                                                                       STATEIV]ENT PERIOD
                                                                                                                                                                       August 1 - August 31, 2018


                                                                                                                                                                       ACCOUNT NUMBER
Your      messages                       (continued)                                                                                                                   102-15833 MOL
                                                                                                                                                                       LAST STATEMENT       July 31,   201t



 Electronic Funds Transfer Notice
 ln case of errors or questions about electronic transfers in your brot<,erage account transmitted through the ACH Netvvork, you must contact Client Services Operations
 department of J.p. Morgan Securities LLC immediately at telephone number (8OO) 634-142a or G47) 643-9953 or write to J.P. Morgan Securities LLC., Attn: Client Services
 Department, FourChase Metrotech Center, Brooklyn, NY 11245 if you thinkyouraccount statement ortransaction record iswrongor if you need more information about a
 transactionlistedonyouraccountstatementortransactionrecord. Wemusthearfromyounolaterthan60daysafterwesentthefirstaccountstatementonwhichthe
 problem or error appeared.

 1,.    Tell JPMS your name and account number.
 2.     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more information.
 3.     Tell JPMS the dollar amount of the suspected error.

 lf you tell JPMS orally, JPMS may require that you send it your complaint or question in writing within 10 business days.

 JpMS will determine whether an error occurred within 10 business days after JPMS hears from you and will correct any error promptly. lf JPMS needs more time, however,
 JpMS maytake up to 45 daysto investigate yourcomplaint orquestion. lf JPMS decidesto do this, JPMS will credit youraccount within 10 business days forthe amount you
 think is in error, so that you will have the use of the money during the time it takes JPMS to complete its investigation. lf JPMS determines at the conclusion of the
 investigation that there was no error, JPMS will charge your account for the credited amount. lf JPMS asks you to put your complaint or question in writing and JPMS does not
 receive it within 10 business days, JPMS may not credit your account.

 For errors involving new accounts or foreign-initiated transactions, JPMS may                      take up to 90 davs to investigate your complaint or question . For new accounts, JPMS may take
 up to 20 business days to credit your account for the amount you think is in error.

 JpMS will tell you the results within three business days after completing its investigation. lf JPMS decides that there was no error, JPMS will send you a written explanation.
 You may ask for copies of the documents that JPMS used in its investigation.




                                                2454101003   0   02   00   013 04                                                                     000260 - 4 of 5 NSPoBSBF-Z1 000000
          24441 01   01   8001 0026004
                                   Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 59 of 61

    J.PMorgan                                                   OFFICE SERVICING YOUR ACCOUM
                                                                J.P. Morgan Securities
                                                                383 Madison Avenue
                                                                New York, New York 10179
                                                                                         LLC


                                                                (2L2) 270-6000
                                                                                                                                                OLAFSON INC

8of10
                                                                                                                                                STATEMENT PERIOD
                                                                                                                                                August 1 - August 31, 2018


YOuf    messages             (continued)                                                                                                        ACCOUNT NUI\{BER
                                                                                                                                                102-15833 MOL
                                                                                                                                                LAST STATEMENT       ,uly 31,2018



 Options Regulatory Fee - ORF rate updates for August 01 2018
 Effective on Aug OL2ota, ISE Options Exchange expects to file with the Securities and Exchange Commission ("SEC ) a rule change to increase the Options
 Regulatory Fee ( ORF') from $.0016 to .OO2O per option contract. Subject to SEC review.

 Effective on Aug 072OL8, GEMX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ( SEC") a rule change to increase the Options
 Regulatory Fee ( ORF") from $.OO1O to .OO2O per option contract. Subject to SEC review.

Effective on Aug Ot 2OL8, NOM Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
Regulatory Fee ("ORF ) from $.0027 to .0OO8 per option contract. Subject to SEC review.

 Effective on Aug 01'2OIA, CBOE EDGX Options Exchange expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ("ORF ) from $.OOO4 to .OOO1 per option contract. Subject to SEC review.

 Effective on Aug 01, 2ota, CBOE C2 Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the Options
 Regulatory Fee ('ORF') from $.OO14 to .0011 per option contract. Subject to SEC review.

Effective on Aug 0L2OL8, CBOE BZX Options Exchange, lnc. expects to file with the Securities and Exchange Commission ("SEC") a rule change to decrease the
Options Regulatory Fee ( ORF") from $.OOO5 to .OOO2 per option contract. Subject to SEC review.

EffectiveonAugOt21te,CBOE Exchange, lnc.expectstofilewiththeSecuritiesandExchangeCommission(SEC')arulechangetodecreasetheOptions
Regulatory Fee ("ORF") from $.0049 to .0028 per option contract. Subject to SEC review.

Non Receipt of Checks 01 Stocks:
Please report any difference or non-receipt of checks or stocks, indicated as delivered to you, to Client Services Operations at 800-634-1428; or write to Client Services
Operations at J.P. Morgan Securities LLC. Four Chase Metrotech Center, Brooklyn, N.Y. 11245-0001

Due to adverse interest rate conditions in Euro-denominated assets and in order to maintain a stable 1.OO net asset value, your shares in money market funds that are
Euro-denominated may be redeemed on an involuntary basis on days or in periods in which such money market funds experience negative yields. Even where the net asset
value of sharesyou hold may remain stable, in a negative interest rate yield environment, the numberof sharesyou hold maydecrease and, at redemption, you may receive
back an amount that is less than your original investment; furthermore, future distributions may be reduced.
                                    Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 60 of 61




                                                                                                                                             OIAFSON INC


9oflo
                                                                                                                                             STATEMEM PERIOD
                                                                                                                                             August     1 - August31, 2018

                                                                                                                                             ACCOUM NUMBER
Your    messages                (continued)                                                                                                  102-t5833 |UOL
                                                                                                                                             .I.AST
                                                                                                                                                      STATEMENT     ,uly 31, 2013




 MARGITI AOOOUTIT:
 lf you are a customer with a margin account, you consent to JP Morgan's right (to the extent permitted by applicable law) to use, lend or pledge any securities held
 byJ.p. Morgan Securities LLC in your margin account, ln certain circumstances, such loans or other use may limit, in whole or in part, your abilityto receive
 dividends direcly from the issuing company and/ or your right to exercise voting and other attendant rights of ownership with respect to the loaned, sold or pledged
 securities. Such circumstances include, but are not limited to, loans of securities that you own in your margin account that continue over record dates for voting
 purposes and exdividend dates for dividend distributions. lf you do not receive dividends directly from the issuing company, you may receive payments-in-lieu of
 dividends which could cause you to lose the benefit of the preferential tax treatment accorded to dividends.
 lf you carry a margin balance, your account statement will reflect the current annual interest rate applicable to your margin loan. Please review the current rate, as
 under certain circumstances the rate may change without advance notice. lf you have any questions or concerns about your current interest rate, please speak to
 your Financial Advisor.




                                       24641010030020001305                                                                 000260 - 5 ol 5 NSP0BSRF-Z1 000000
        244410101 80010026005
                                         Case 1:05-cv-05231-RJS Document 715 Filed 12/17/18 Page 61 of 61

          J.PMorgan                                                  OFFICE SERVICING YOUR ACCOUNI
                                                                     J.P. Morgan Securities
                                                                     383 Madison Avenue
                                                                     NewYork, NewYork 1O179
                                                                                              LLC


                                                                     (21'2) 270-6000
                                                                                                                                                     OLAFSON INC

10   of   10


                                                                                                                                                     STATEMEM PERIOD
                                                                                                                                                     August   1   - August 31, 2018



YOUf           messages            (continued)                                                                                                       ACCOUNT NUMBER
                                                                                                                                                     102-15833 MOL
                                                                                                                                                     LAST STATEMENT          ,uty 31,2018



Account Type Key for Your Portfolio Hotdingls Section:

               DESCRIPTloN         DETAILS

                                   Brokerage account for securities transactions requiring customers promptly to pay for securities purchased or deliver
                  CASH
                                   securities sold, and resulting custody

                  MRGN             Brokerage account for securities purchased on margin

                  INCM             Account used for accumulating dividend and interest balances, Wpically for periodic payments

                  TEFR             Account for TEFRA U.S. tax withholding if no W-9 or W-8BEN form is on flle

                  SHRT             Brokerage account for securities sold short

                  NPAC             Non-Purpose Account, including non-purpose loans and related collateral

                  DIFF             Money differences resulting from DVP/RVP settlements

                                   One of the following; please contact your representative if you require additional information:
                                    '  Good faith margin, a brokerage account for certain transactions entitled to good faith credit;
                  OTHR              .  Assets excluded from an Automated Customer Account Transfer;
                                    '  Cash balances excluded from cash sweeps; or
                                    .  Clearing Risk Deposit excluded from margin calculations

                  DRVP             Brokerage account for securities transactions that settle on a DVP/RVP basis


                   ******    End of Statement   ******
STOP
